      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 1 of 136



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


JUDY JIEN,
2007 Keith Circle, Apt. 8                          CIVIL ACTION NO. 1:19-CV-2521-SAG
Springdale, AR 72764
                                                   SECOND AMENDED CONSOLIDATED
KIEO JIBIDI,                                       COMPLAINT
317 Berry Street, Apt. 203
Springdale, AR 72764                               JURY TRIAL DEMANDED

ELAISA CLEMENT,
2781 Alton Avenue, Apt. B
Springdale, AR 72764.

GLENDA ROBINSON, and
979 Oliver Drive
Forest, MS 39074

EMILY EARNEST,
2417 Shady Brook Lane
Haleyville, AL 35565

on behalf of themselves and all others similarly
situated,

              Plaintiffs,

v.

PERDUE FARMS, INC,.,
31149 Old Ocean City Road
Salisbury, MD 21804
County of Residence: Wicomico County

PERDUE FOODS LLC,
31149 Old Ocean City Road
Salisbury, MD 21804
County of Residence: Wicomico County

TYSON FOODS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON PREPARED FOODS, INC.,
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 2 of 136



2200 West Don Tyson Parkway
Springdale, AR 72762

THE HILLSHIRE BRANDS COMPANY,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON FRESH MEATS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON PROCESSING SERVICES, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON REFRIGERATED MEATS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

KEYSTONE FOODS, LLC,
905 Airport Road, Suite 400
West Chester, Pennsylvania 19380

EQUITY GROUP EUFAULA DIVISION,
LLC,
57 Melvin Clark Road
Bakerhill, AL 36027

EQUITY GROUP - GEORGIA DIVISION,
LLC,
7200 Highway 19
P.O. Box 369
Camilla, GA 31730

EQUITY GROUP KENTUCKY DIVISION,
LLC,
2294 KY Highway 90 W
Albany, KY 42602

PILGRIM’S PRIDE CORPORATION,
1770 Promontory Circle,
Greeley, CO 80634

PILGRIM’S PRIDE CORPORATION OF
WEST VIRGINIA, INC.,
129 Potomac Avenue
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 3 of 136



Moorfield, WV 26836

JFC LLC (D/B/A GNP COMPANY),
4150 2nd Street South
Suite 200
St. Cloud, MN 56301

SANDERSON FARMS, INC.,
127 Flynt Road
Laurel, MS 39443

SANDERSON FARMS, INC. (PROCESSING
DIVISION),
127 Flynt Road
Laurel, MS 39443

SANDERSON FARMS, INC. (FOODS
DIVISION),
127 Flynt Road
Laurel, MS 39443

KOCH FOODS, INC.,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG FOODS OF ALABAMA, LLC,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG FOODS OF GEORGIA, LLC,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG INDUSTRIES, INC.,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

KOCH FOODS LLC,
1835 Kerr Street
Chattanooga, TN 37408-2017

KOCH FOODS OF ALABAMA, LLC,
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 4 of 136



3500 West Boulevard
Montgomery, AL 36108

KOCH FOODS OF ASHLAND, LLC,
515 Tyson Road
Ashland, AL 36251

KOCH FOODS OF GADSDEN, LLC,
501 Paden Road
Gadsden, AL 35903

KOCH FOODS OF CUMMING, LLC,
221 Meadow Drive
Cumming, GA 30040-2691

KOCH FOODS OF GAINESVILLE, LLC,
950 Industrial Blvd.
Gainesville, GA 30501-6746

KOCH FOODS OF MISSISSIPPI, LLC,
4688 Highway 80 East
Morton, MS 39117

WAYNE FARMS, LLC,
4110 Continental Drive
Oakwood, Georgia 30566

WFSP FOODS, LLC,
112 Plugs Drive
Decatur, AL 35601

MOUNTAIRE FARMS, INC.,
29005 John J. Williams Hwy.
Millsboro, DE 19966

MOUNTAIRE FARMS OF DELAWARE,
INC.,
29005 John J. Williams Hwy.
Millsboro, DE 19966

PECO FOODS, INC.,
1101 Greensboro Avenue
Tuscaloosa, AL 35401

SIMMONS FOODS, INC.,
601 North Hico Street
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 5 of 136



Siloam Springs, AR 72761

SIMMONS PREPARED FOODS, INC.,
601 North Hico Street
Siloam Springs, AR 72761

FIELDALE FARMS CORPORATION,
555 Broiler Blvd.
Baldwin, GA 30511

GEORGE’S, INC.,
402 West Robinson Ave.
Springdale, AR 72764

OZARK MOUNTAIN POULTRY, INC.,
1000 North 2nd Street
Rogers, AR 72756

GEORGE’S CHICKENFOODS, LLC,
19992 Senedo Road
Edinburg, VA 22824

GEORGE’S FOODS, LLC,
19992 Senedo Road
Edinburg, VA 22824

GEORGE’S PROCESSING, INC.,
402 West Robinson Ave.
Springdale, AR 72764

BUTTERBALL, LLC,
One Butterball Lane
Garner, NC 27529

HORMEL FOODS CORPORATION,
1 Hormel Place
Austin, MN 55912

JENNIE-O TURKEY STORE, INC.,
1 Hormel Place
Austin, MN 55912

JENNIE-O TURKEY STORE, LLC,
1 Hormel Place
Austin, MN 55912
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 6 of 136




JENNIE-O TURKEY STORE SALES, LLC,
1 Hormel Place
Austin, MN 55912

CARGILL, INC.,
15407 McGinty Road West
Wayzata, MN 55391

CARGILL MEAT SOLUTIONS
CORPORATION,
825 East Douglas Ave.
9th Floor
Wichita, KS 67202

AGRI STATS, INC., and
6510 Mutual Drive
Fort Wayne, IN 46825

WEBBER, MENG, SAHL AND COMPANY,
INC. d/b/a WMS & COMPANY, INC.
1200 E. High Street, Suite 104
Pottstown, PA 19464

            Defendants.
           Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 7 of 136




                                                      TABLE OF CONTENTS
                                                                                                                                            Page
I.      INTRODUCTION ................................................................................................................... 1

II. JURISDICTION AND VENUE .............................................................................................. 5

III. PARTIES ................................................................................................................................. 6

     A. Plaintiffs ............................................................................................................................... 6

     B. Defendants ........................................................................................................................... 7

        1.     Perdue Defendants............................................................................................................ 7

        2.     Tyson Defendants ........................................................................................................... 10

        3.     Pilgrim’s Defendants ...................................................................................................... 14

        4.     Sanderson Farms Defendants ......................................................................................... 17

        5.     Koch Foods Defendants ................................................................................................. 19

        6.     Wayne Farms Defendants .............................................................................................. 22

        7.     Mountaire Farms Defendants ......................................................................................... 24

        8.     Peco Foods, Inc. ............................................................................................................. 25

        9.     Simmons Foods Defendants ........................................................................................... 26

        10. Fieldale Farms Corporation ............................................................................................ 28

        11. George’s Defendants ...................................................................................................... 29

        12. Butterball, LLC .............................................................................................................. 32

        13. Jennie-O Turkey Store Defendants ................................................................................ 32

        14. Cargill Defendants.......................................................................................................... 35

        15. Agri Stats, Inc. ................................................................................................................ 37

        16. Webber, Meng, Sahl and Company, Inc. ....................................................................... 38

IV. AGENTS AND CO-CONSPIRATORS ................................................................................ 39


                                                                          i
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 8 of 136



V. TRADE AND COMMERCE ................................................................................................ 53

VI. FACTUAL ALLEGATIONS ................................................................................................ 54

  A. Background ........................................................................................................................ 54

     1.        Poultry Industry .............................................................................................................. 54

     2.        Poultry Processing Plants ............................................................................................... 55

     3.        Poultry Processing Plant Workers .................................................................................. 57

     4.        Compensating Poultry Processing Plant Workers .......................................................... 58

     5.        Centralized Determination of Compensation for Poultry Processing
               Plant Workers ................................................................................................................. 60

     6.        Limited Role of Labor Unions ....................................................................................... 61

     7.        Demographics of Hourly-Paid Poultry Processing Plant Workers ................................ 62

     8.        Demographics of Salary-Paid Poultry Processing Plant Employees ............................. 65

  B. Conspiracy to Fix Compensation ....................................................................................... 65

     1.        “Off the Books” In-Person Meetings to Fix Compensation ........................................... 67

     2.        Exchanging Detailed Compensation Data Through Agri Stats ...................................... 76

     3.        Plant-to-Plant Communications About Compensation .................................................. 85

     4.        Plus Factors that Render the Poultry Industry Susceptible to Collusion........................ 88

  C. Market Power of Defendant Processors ............................................................................. 92

     1.        Direct Evidence of Market Power .................................................................................. 92

     2.        Indirect Evidence of Market Power ............................................................................... 95

          a.      Product or Services Market ........................................................................................ 95

          b.      Geographic Market ..................................................................................................... 99

          c.      High Collective Market Share and Monopsony Power .............................................. 99

  D. Anticompetitive Effects and Injury Suffered by Class Members .................................... 100

VII. STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS ...................... 103

  A. Continuing Violation ....................................................................................................... 103

                                                                        ii
           Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 9 of 136



     B. Fraudulent Concealment .................................................................................................. 103

        1.     Plaintiffs Did Not and Could Not Have Discovered Defendants’
               Misconduct ................................................................................................................... 103

        2. Defendants Actively Concealed the Conspiracy .......................................................... 104

VIII. CLASS ACTION ALLEGATIONS .................................................................................. 110

IX. CAUSES OF ACTION ....................................................................................................... 113

X. PRAYER FOR RELIEF ...................................................................................................... 120

XI. JURY TRIAL DEMAND .................................................................................................... 121

I.      INTRODUCTION ................................................................................................................... 1

II. JURISDICTION AND VENUE .............................................................................................. 5

III. PARTIES ................................................................................................................................. 6

     A. Plaintiffs ............................................................................................................................... 6

     B. Defendants ........................................................................................................................... 7

        1.     Perdue Defendants............................................................................................................ 7

        2.     Tyson Defendants ........................................................................................................... 10

        3.     Pilgrim’s Pride Corporation ........................................................................................... 14

        4.     Sanderson Farms, Inc. .................................................................................................... 17

        5.     Koch Foods, Inc. ............................................................................................................ 19

        6.     Wayne Farms, LLC ........................................................................................................ 22

        7.     Mountaire Farms, Inc. .................................................................................................... 24

        8.     Peco Foods, Inc. ............................................................................................................. 25

        9.     Simmons Foods, Inc. ...................................................................................................... 26

        10. Fieldale Farms Corporation ............................................................................................ 28

        11. George’s Defendants ...................................................................................................... 29

        12. Butterball, LLC .............................................................................................................. 32

        14. Cargill Meat Solutions Corporation ............................................................................... 35

                                                                         iii
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 10 of 136



     15. Agri Stats, Inc. ................................................................................................................ 37

     16. Webber, Meng, Sahl and Company, Inc. ....................................................................... 38

IV. AGENTS AND CO-CONSPIRATORS ................................................................................ 39

V. TRADE AND COMMERCE ................................................................................................ 53

VI. FACTUAL ALLEGATIONS ................................................................................................ 54

  A. Background ........................................................................................................................ 54

     1.        Poultry Industry .............................................................................................................. 54

     2.        Poultry Processing Plants ............................................................................................... 55

     3.        Poultry Processing Plant Workers .................................................................................. 57

     4.        Compensating Poultry Processing Plant Workers .......................................................... 58

     5.        Centralized Determination of Compensation for Poultry Processing
               Plant Workers ................................................................................................................. 60

     6.        Limited Role of Labor Unions ....................................................................................... 61

     7.        Demographics of Hourly-Paid Poultry Processing Plant Workers ................................ 62

     8.        Demographics of Salary-Paid Poultry Processing Plant Employees ............................. 65

  B. Conspiracy to Fix Compensation ....................................................................................... 65

     1.        “Off the Books” In-Person Meetings to Fix Compensation ........................................... 67

     2.        Exchanging Detailed Compensation Data Through Agri Stats ...................................... 76

     3.        Plant-to-Plant Communications About Compensation .................................................. 85

     4.        Plus Factors that Render the Poultry Industry Susceptible to Collusion........................ 88

  C. Market Power of Defendant Processors ............................................................................. 92

     1.        Direct Evidence of Market Power .................................................................................. 92

     2.        Indirect Evidence of Market Power ............................................................................... 95

          a.      Product or Services Market ........................................................................................ 95

          b.      Geographic Market ..................................................................................................... 99

          c.      High Collective Market Share and Monopsony Power .............................................. 99

                                                                       iv
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 11 of 136



   D. Anticompetitive Effects and Injury Suffered by Class Members .................................... 100

VII. STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS ...................... 103

   A. Continuing Violation ....................................................................................................... 103

   B. Fraudulent Concealment .................................................................................................. 103

      1. Plaintiffs Did Not and Could Not Have Discovered Defendants’
         Misconduct ................................................................................................................... 103

      2.    Defendants Actively Concealed the Conspiracy .......................................................... 104

VIII. CLASS ACTION ALLEGATIONS .................................................................................. 110

IX. CAUSES OF ACTION ....................................................................................................... 113

X. PRAYER FOR RELIEF ...................................................................................................... 120

XI. JURY TRIAL DEMAND .................................................................................................... 121




                                                                    v
         Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 12 of 136



          Based on the investigation of counsel, including interviews with industry participants,

consultation with economists, and a review of public statements, Plaintiffs Judy Jien, Kieo Jibidi,

Elaisa Clement, Glenda Robinson and Emily Earnest (collectively, “Plaintiffs”) bring this action

on behalf of themselves individually and on behalf of a class (the “Class”) consisting of all persons

employed by Defendants1,2 their subsidiaries, and related entities at poultry processing plants in

the continental United States from January 1, 2009 until the present (the “Class Period”).

    I.         INTRODUCTION

          1.     For more than a decade, Defendants have conspired and combined to fix and

depress the compensation paid to employees at poultry processing plants in violation of Section 1

of the Sherman Act, 15 U.S.C. § 1.

          2.     Defendants consist of 14 poultry processors and manyseveral of their subsidiaries

and affiliates (“Defendant Processors”), which process and produce approximately 80 percent of

the poultry sold to consumers in the United States, and two consulting companies that facilitate



1
  The term “Defendants” herein refers to the following companies: Perdue Farms, Inc.; Perdue Foods LLC;
Tyson Foods, Inc.; Tyson Prepared Foods, Inc.; The Hillshire Brands Company; Tyson Fresh Meats, Inc.;
Tyson Processing Services, Inc.; Tyson Refrigerated Processed Meats, Inc.; Keystone Foods, LLC; Equity
Group Eufaula Division, LLC; Equity Group—Georgia Division, LLC; Equity Group Kentucky Division,
LLC; Pilgrim’s Pride Corporation; Pilgrim’s Pride Corporation of West Virginia, Inc.; JFC LLC (d/b/a
GNP Company); Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods Division); Sanderson Farms, Inc.
(Processing Division); Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of Georgia, LLC; JCG
Industries, Inc.; Koch Foods LLC; Koch Foods of Alabama, LLC; Koch Foods of Ashland, LLC; Koch
Foods of Gadsden LLC; Koch Foods of Cumming LLC; Koch Foods of Gainesville LLC; Koch Foods of
Mississippi LLC; Wayne Farms, LLC; WFSP Foods, LLC; Mountaire Farms, Inc.; Mountaire Farms of
Delaware, Inc.; Peco Foods, Inc.; Simmons Foods, Inc.; Simmons Prepared Foods, Inc.; Fieldale Farms
Corporation; George’s, Inc.; Ozark Mountain Poultry, Inc.; George’s Chicken, LLC; George’s Foods, LLC;
George’s Processing, Inc.; Butterball, LLC; Hormel Foods Corporation; Jennie-O Turkey Store, Inc.;
Jennie-O Turkey Store, LLC; Jennie-O Turkey Store Sales, LLC; Cargill, Inc.; Cargill Meat Solutions
Corporation; Agri Stats, Inc.; and Webber, Meng, Sahl and Company, Inc.
2
  The term “Defendants” herein refers to the following companies: Perdue Farms, Inc.; Perdue Foods LLC;
Tyson Foods, Inc.; Keystone Foods, LLC; Pilgrim’s Pride Corporation; Sanderson Farms, Inc.; Koch
Foods, Inc.; Wayne Farms, LLC; Mountaire Farms, Inc.; Peco Foods, Inc.; Simmons Foods, Inc.; Fieldale
Farms Corporation; George’s, Inc.; George’s Foods, LLC; Butterball, LLC; Jennie-O Turkey Store, Inc.;
Cargill Meat Solutions Corporation; Agri Stats, Inc.; and Webber, Meng, Sahl and Company, Inc.

                                                  1
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 13 of 136



the exchange of competitively sensitive compensation data, Agri Stats, Inc. (“Agri Stats”) and

Webber, Meng, Sahl and Company, Inc. d/b/a WMS and Company, Inc. (“WMS”).

       3.      Defendant Processors, their subsidiaries, and related entities own and operate

approximately 200 poultry processing plants in the continental United States. These poultry

processing plants have employed hundreds of thousands of Class Members who facilitate the

processing of live chickens and turkeys into poultry products sold to retailers and consumers. Class

Members have occupied various positions in poultry processing plants, from hanging live birds to

slicing meat from their bones to repairing the machines to supervising processing lines.

       4.      Defendant Processors have compensated Class Members with hourly wages or

annual salaries and employment benefits. Each Defendant Processor has established a schedule

for hourly wage rates, annual salaries and employment benefits based on the specific position and

years of experience of the Class Members. At each Defendant Processor, those hourly wage rates,

annual salaries and employment benefits were established and approved by senior executives at

corporate headquarters during the Class Period.

       5.      Since January 1, 2009, Defendants have conspired to fix and depress the

compensation paid to Class Members. Defendants have engaged in this unlawful conspiracy to

maximize their profits by reducing labor costs, which have comprised a substantial share of each

Defendant Processor’s total operating costs.

       6.      Defendants formed, implemented, monitored and enforced the conspiracy in three

ways. First, senior executives of the Defendant Processors, including human resources executives

and directors of compensation, held recurring “off the books” in-person meetings at the Hilton

Sandestin Resort Hotel & Spa in Destin, Florida, during which they exchanged information about,

discussed, agreed upon and ultimately fixed the wages, salaries and benefits of Class Members at



                                                  2
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 14 of 136



artificially depressed levels. These “off the books” meetings between senior executives of the

Defendant Processors involved such brazen compensation-fixing that at least one Defendant

Processor stopped attending a couple of years ago because of concerns that antitrust enforcers

would hold it to account for actions at the meetings.

       7.      Second, on a highly frequent basis, Defendant Processors exchanged detailed,

current and non-public compensation information through surveys conducted by Agri Stats and

WMS. Each Defendant Processor subscribed to and partnered with Agri Stats to exchange and

receive—on a monthly basis—effective wage rates regarding categories of poultry processing

plant workers from each Defendant Processor’s plants. Similarly, WMS conducted a detailed

annual survey of the hourly wages, annual salaries and employment benefits paid by each

Defendant Processor to each category of poultry processing plant worker and circulated the survey

results to senior executives of the Defendant Processors during in-person meetings. While both

Agri Stats and WMS have claimed that the exchanged compensation data was anonymous, the

data was sufficiently granular and disaggregated that executives of Defendant Processors could

and did easily match much of the distributed compensation data to poultry processing plants

operated by specific Defendant Processors. Defendant Processers used the data obtained from

Agri Stats and WMS to fix and depress the compensation paid to Class Members and ensure and

confirm that no conspirator deviated from the conspiracy.

       8.      Third, managers located at Defendant Processors’ poultry processing plants

engaged in bilateral and regional exchanges of wage, salary and benefits information. Those

managers frequently reached out directly to their counterparts at competitors’ poultry processing

plants to request and exchange compensation data, including data regarding plans for future wages,

salaries and benefits.    Those plant-to-plant exchanges of compensation information were



                                                 3
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 15 of 136



conducted through various mediums, including telephone calls and electronic surveys. The

compensation data obtained from these plant-to-plant information exchanges was provided to

executives of the Defendant Processors at corporate headquarters, who used the data to facilitate

the fixing of compensation.

       9.      Numerous characteristics of the poultry processing industry have facilitated the

formation and implementation of the conspiracy, including but not limited to, the following: (a)

vertical integration; (b) high barriers to entry; (c) industry concentration; (d) fungibility of poultry

processing plant workers; (e) inelastic labor supply; (f) a history of government investigations into

collusive actions; (g) personal relationships between executives at competing poultry processors;

and (h) numerous opportunities to collude.

       10.     The intended and actual effect of Defendants’ conspiracy to fix compensation has

been to reduce and suppress the wages, salaries and benefits paid to Class Members since January

2009 to levels materially lower than they would have been in a competitive market. During the

Class Period, even while worker productivity and processing line speeds increased significantly,

increases in compensation provided to Class Members were highly restrained and limited.

Economic analysis conducted by expert economists retained by Plaintiffs shows that compensation

of plant workers employed by non-poultry food manufacturers was higher, and increased at a

materially more rapid rate, than compensation paid by Defendant Processors to Class Members

during the Class Period.

       11.     The agreement entered by Defendants to fix and depress compensation to

employees of poultry processing plants has unreasonably restrained trade in violation of the

Sherman Act, 15 U.S.C. § 1. Plaintiffs, on their own behalf and on behalf of the Class, bring this

antitrust action to enjoin Defendants from continuing their unlawful agreement and to recover



                                                   4
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 16 of 136



actual, compensatory and treble damages, as well as costs, attorneys’ fees and interest. Plaintiffs

demand a trial by jury.

   II.         JURISDICTION AND VENUE

         12.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1337, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

         13.     This Court has personal jurisdiction over each of the Defendants pursuant to

Section 12 of the Clayton Act, 15 U.S.C. § 22, Federal Rule of Civil Procedure 4(h)(1)(A), and

the long-arm statute of the forum state. Defendants Perdue Farms, Inc. and Perdue Foods LLC

reside in this District and used their headquarters in Salisbury, Maryland to implement and

coordinate the restraints of trade described below.        In addition, Defendants: (1) transacted

substantial business in the United States, including in this District; (2) transacted with, and caused

injury to, Class Members located throughout the United States, including in this District; and (3)

committed substantial acts in furtherance of the unlawful scheme in the United States, including

in this District. For example:

        Each of the Defendants regularly sold poultry products in the state of Maryland during the

         Class Period and continues to sell poultry products in the state of Maryland;

        Defendants Perdue Farms, Inc. and Perdue Foods LLC are headquartered and incorporated

         in the state of Maryland;

        Defendant The Hillshire Brands Company is incorporated in Maryland;

        Defendants Perdue Farms, Inc. and Perdue Foods LLC operated poultry processing plants

         in the state of Maryland during the Class Period and provided compensation to Class

         Members in those plants at suppressed rates as a result of the conspiracy between all the

         Defendants alleged herein;


                                                  5
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 17 of 136



          Defendants Perdue Farms, Inc.; Perdue Foods LLC; Mountaire Farms, Inc.; and Tyson

           Foods, Inc. had employees located in the state of Maryland and/or contracted with poultry

           growers in the state of Maryland during the Class Period;

          Defendants Agri Stats and WMS regularly provided services to Defendant Processors in

           the state of Maryland during the Class Period, including to Perdue Farms, Inc. and Perdue

           Foods LLC;

          A leading trade associations representing the poultry processing industry—the National

           Chicken Council—held at least eight meetings in the state of Maryland during the Class

           Period that were attended by many of the Defendants, such as the three-day “Chicken

           Media Summit” that was held in Cambridge, Maryland in April 2015;

          Another leading trade association representing the poultry processing industry—the

           Delmarva Poultry Industry, Inc.—held at least 11 meetings in the state of Maryland during

           the Class Period that were attended by many of the Defendants.

           14.     Venue is proper in this District under 15 U.S.C. § 22 and 28 U.S.C. §1391(b), (c),

and (d) because one or more of the Defendants transacted business, was found, and/or resided in

this District; a substantial part of the events giving rise to Plaintiffs’ claims arose in this District;

and a substantial portion of the affected interstate trade and commerce described herein has been

carried out in this District.

    III.         PARTIES

           A. Plaintiffs

           15.     Judy Jien was employed as a deboner at a poultry processing plant operated by

George’s Processing, Inc. in Springdale, Arkansas and at a poultry processing plant operated by

Tyson Foods, Inc. in Springdale, Arkansas during the Class Period. She is a resident of the state


                                                   6
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 18 of 136



of Arkansas.

        16.        Kieo Jibidi was employed as a deboner at a poultry processing plant operated by

Simmons Prepared Foods, Inc. in Decatur, Arkansas and at a poultry processing plant operated by

Tyson Foods, Inc. in Springdale, Arkansas during the Class Period. She is a resident of the state

of Arkansas.

        17.        Elaisa Clement was employed as a deboner at a poultry processing plant operated

by George’s Processing, Inc. in Springdale, Arkansas during the Class Period. He is a resident of

the state of Arkansas.

        18.        Glenda Robinson was employed in the day pack department at a poultry processing

plant operated by Tyson Foods, Inc. in Forest, Mississippi during the Class Period. She is a

resident of the state of Mississippi.

        19.        Emily Earnest was employed as a deboner at a poultry processing plant operated

by Pilgrim’s Pride Corporation in Russellville, Alabama, during the Class Period. She is a resident

of the state of Alabama.

        B. Defendants

              1.      Perdue Defendants

        20.        Perdue Farms, Inc. (“Perdue Farms”) is a privately held Maryland corporation

headquartered in Salisbury, Maryland. During the Class Period, Perdue Farms, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

        21.        During the Class Period, Perdue Farms directly participated in the conspiracy to fix

and depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Employees of Perdue Farms attended annual “off the books” in-person meetings of a secret
                                                    7
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 19 of 136



     Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

     where executives from competing poultry processors gathered to exchange information

     about, discuss, agree upon and ultimately fix the wages, salaries and benefits of Class

     Members at artificially depressed levels. For example, employees of Perdue Farms

     attended the “off-the-books” meeting of the Compensation Committee at the Hilton

     Sandestin Resort Hotel & Spa in Destin, Florida in April 2017. According to former

     employees of Defendants, employees of Perdue Farms regularly attended such meetings.

    In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

     Committee, employees of Perdue Farms submitted highly detailed and current

     compensation data to WMS, with the knowledge and expectation that such surveyed data

     would be distributed to, and examined by, other attendees of the meetings. For example,

     employees of Perdue Farms completed and submitted a WMS survey immediately before,

     and for distribution at, the April 2017 meeting of the Compensation Committee in Destin,

     Florida. A former employee of Perdue Farms noted that attendees at the “off-the-books”

     meetings could determine which company reported which compensation data in the WMS

     survey because “you’re sitting in a meeting and the person across from you [from a

     competing processor] is reporting on what they do.”

    Perdue Farms subscribed to Agri Stats to exchange current, disaggregated, readily

     decodable and plant-specific compensation data with competing poultry processors on a

     monthly basis.   A former employee of Perdue Farms said that the company spent

     “enormous effort analyzing Agri Stats” and that its CEO was an “Agri Stats guru and nut”

     who had an “absolute understanding” of the reported Agri Stats data. According to a

     former employee of Perdue Farms, the company even brought in Agri Stats personnel to


                                            8
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 20 of 136



        teach management “how to extract information” from Agri Stats data.

       Employees of Perdue Farms analyzed current and future compensation data that was

        obtained directly from competing poultry processing plants by managers of Perdue plants.

       As a consequence of the conspiracy, Perdue Farms established compensation schedules for

        Class Members employed at Perdue plants throughout the country at artificially depressed,

        wage fixed rates.

        21.22. Perdue Foods LLC (“Perdue Foods”) is a privately held Maryland limited liability

company headquartered in Salisbury, Maryland. Perdue Foods LLC is a subsidiary of Perdue

Farms, Inc.. Perdue Foods owns poultry processing plants in multiple states, including California,

Delaware, Georgia, Indiana, Maryland, Michigan, North Carolina, South Carolina, Tennessee,

Virginia, and Washington. During the Class Period, Perdue Foods, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

        23.    During the Class Period, Perdue Foods directly participated in the conspiracy to fix

and depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Employees of Perdue Foods routinely exchanged current and future wage rates with human

        resources managers at competing poultry processing plants.

       For example, on an annual basis, a former employee of Perdue Foods contacted managers

        of rival poultry processing plants operated by Pilgrim’s Pride Corporation, Cargill Meat

        Solutions Corporation, and Virginia Poultry Growers Cooperative, Inc. and requested their

        current hourly wage rates for plant workers as well as any planned future increases to those

        hourly wage rates. The former human resources manager said, “We would collaborate.


                                                 9
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 21 of 136



        We would talk among each other to see what they were doing for pay.” The former human

        resources manager provided the compensation data obtained from those rival poultry

        processing plants to employees of Perdue Farms at corporate headquarters.

       Similarly, employees of Perdue Foods at a poultry processing plant in Cromwell, Kentucky

        regularly exchanged current compensation data with managers of a rival poultry processing

        plant owned by Pilgrim’s Pride Corporation in Mayfield, Kentucky.

       Employees of Perdue Foods also reviewed disaggregated Agri Stats wage data at monthly

        or quarterly meetings that were held at the company’s poultry processing plants.

        22.24. Defendants Perdue Farms, Inc. and Perdue Foods LLC are collectively referred to

as “Perdue.”

              2.      Tyson Defendants

        23.        Tyson Foods, Inc. (“Tyson Foods”) is a publicly traded Delaware corporation

headquartered in Springdale, Arkansas. During the Class Period, Tyson Foods, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

        24.25. Tyson Prepared Foods, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

Prepared Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, and/or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

        25.        The Hillshire Brands Company is a Maryland corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period,

Hillshire Brands Company and/or its predecessors, wholly owned or controlled subsidiaries, or

other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United



                                                 10
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 22 of 136



States.

          26.    Tyson Fresh Meats, Inc. is a Delaware corporation located in Springdale, Arkansas,

and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson Fresh

Meats, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          27.    Tyson Processing Services, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

Processing Services, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

          28.    Tyson Refrigerated Processed Meats, Inc. is a Delaware corporation located in

Springdale, Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Tyson Refrigerated Processed Meats, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

          26.    During the Class Period, Tyson Foods directly participated in the conspiracy to fix

and depress compensation to poultry processing plant workers by, among other things, doing the

following:

         Employees of Tyson Foods attended annual “off the books” in-person meetings of a secret

          Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

          where executives from competing poultry processors gathered to exchange information

          about, discuss, agree upon and ultimately fix the wages, salaries and benefits of Class

          Members at artificially depressed levels. For example, employees of Tyson Foods attended

          the “off-the-books” meeting of the Compensation Committee at the Hilton Sandestin



                                                 11
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 23 of 136



     Resort Hotel & Spa in Destin, Florida in April 2017. According to former employees of

     Defendants, employees of Tyson Foods regularly attended such meetings.

    In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

     Committee, employees of Tyson Foods submitted highly detailed and current

     compensation data to WMS, with the knowledge and expectation that such surveyed data

     would be distributed to, and examined by, other attendees of the meetings. For example,

     employees of Tyson Foods completed and submitted a WMS survey immediately before,

     and for distribution at, the April 2017 meeting of the Compensation Committee in Destin,

     Florida.

    During several years of the Class Period, Tyson Foods fully paid WMS to conduct the

     detailed compensation survey of competing poultry processors and to host the “off the

     books” meetings of the Compensation Committee.

    Tyson Foods subscribed to Agri Stats to exchange current, disaggregated, readily

     decodable and plant-specific compensation data with competing poultry processors on a

     monthly basis.

    Employees of Tyson Foods routinely exchanged current and future wage rates with human

     resources managers at competing poultry processing plants. For example, in the fall of

     2017, employees of a plant owned by Tyson Foods in Union City, Tennessee exchanged

     future wage rates with managers of a poultry plant owned by Pilgrim’s Pride Corporation

     in Mayfield, Kentucky.

    As a consequence of the conspiracy, Tyson Foods established compensation schedules for,

     and made payments directly to, Class Members employed at Tyson plants around the

     country at artificially depressed, wage fixed rates.


                                              12
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 24 of 136



        29.27. Keystone Foods, LLC (“Keystone”) is a Delaware corporation located in West

Chester, Pennsylvania, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Keystone and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

        28.      Equity Group Eufaula Division, LLC is a Delaware corporation located in

Bakerhill, Alabama, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Equity Group Eufaula Division, LLCKeystone directly participated in the conspiracy to

fix and depress compensation to poultry processing plant workers by, among other things, doing

the following:

       Employees of Keystone attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

        where executives from competing poultry processors gathered to exchange information

        about, discuss, agree upon and/or its predecessors, wholly owned or controlled subsidiaries,

        or other affiliates employed and paid ultimately fix the wages, salaries and/or benefits toof

        Class Members in the United States.at artificially depressed levels.          For example,

        employees of Keystone attended the “off-the-books” meetings of the Compensation

        Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida that were held in

        April 2015 and April 2017.

        30.      Equity Group—Georgia Division, LLC is a Delaware corporation located in

Camilla, Georgia, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period,

Equity Group—Georgia Division, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.



                                                 13
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 25 of 136



        31.        Equity Group Kentucky Division, LLC is a Delaware corporation located in

Albany, Kentucky, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Equity Group Kentucky Division, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Keystone submitted highly detailed and current compensation

        data to WMS, with the knowledge and expectation that such surveyed data would be

        distributed to, and examined by, other attendees of the meetings. For example, employees

        of Keystone completed and submitted WMS surveys immediately before, and for

        distribution at, both the April 2015 and April 2017 meetings of the Compensation

        Committee in Destin, Florida.

       As a consequence of the conspiracy, Keystone made payments directly to Class Members

        at artificially depressed, wage fixed rates.

        32.29. Defendants Tyson Foods, Inc.; Tyson Prepared Foods, Inc.; The Hillshire Brands

Company; Tyson Fresh Meats, Inc.; Tyson Processing Services, Inc.; Tyson Refrigerated

Processed Meats, Inc.; Keystone; Equity Group Eufaula Division, LLC; Equity Group—Georgia

Division, LLC; and Equity Group Kentucky Division, LLC and Keystone are collectively referred

to as “Tyson.”

              3.      Pilgrim’s DefendantsPride Corporation

        33.30. Pilgrim’s Pride Corporation (“Pilgrim’s”) is a Delaware corporation headquartered

in Greeley, Colorado. JBS USA Holdings, Inc. holds a 75.3% controlling interest in Pilgrim’s

Pride Corporation.. JBS USA Holdings and Pilgrim’s Pride Corporation are subsidiaries of JBS



                                                  14
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 26 of 136



SA, a Brazilian corporation headquartered in Sao Paulo, Brazil. During the Class Period, Pilgrim’s

Pride Corporation and/or its predecessors, wholly owned or controlled subsidiaries, and/or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

        31.    During the Class Period, Pilgrim’s directly participated in the conspiracy to fix and

depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Employees of Pilgrim’s attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

        where executives from competing poultry processors gathered to exchange information

        about, discuss, agree upon and ultimately fix the wages, salaries and benefits of Class

        Members at artificially depressed levels. For example, employees of Pilgrim’s attended

        the “off-the-books” meeting of the Compensation Committee at the Hilton Sandestin

        Resort Hotel & Spa in Destin, Florida in April 2017. According to former employees of

        Defendants, employees of Pilgrim’s regularly attended such meetings.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Pilgrim’s submitted highly detailed and current compensation

        data to WMS, with the knowledge and expectation that such surveyed data would be

        distributed to, and examined by, other attendees of the meetings. For example, employees

        of Pilgrim’s completed and submitted a WMS survey immediately before, and for

        distribution at, the April 2017 meeting of the Compensation Committee in Destin, Florida.

       During several years of the Class Period, Pilgrim’s fully paid WMS to conduct the detailed

        compensation survey of competing poultry processors and to hold “off the books” meetings

        of the Compensation Committee.


                                                15
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 27 of 136



       Pilgrim’s subscribed to Agri Stats to exchange current, disaggregated, readily decodable,

        and plant-specific compensation data with competing poultry processors on a monthly

        basis.

       Employees of Pilgrim’s reviewed disaggregated Agri Stats wage data during recurrent

        meetings at the company’s poultry processing plants.      During such meetings, those

        employees would reverse engineer the Agri Stats data to match which company’s plant was

        associated with which reported compensation data.

       Executives of Pilgrim’s requested that managers of Pilgrim’s plants obtain information

        about current and future compensation directly from managers of competing poultry

        processing plants.

       Employees of Pilgrim’s routinely exchanged current and future wage rates with managers

        of competing poultry processing plants. For example, in the fall of 2017, managers of the

        poultry processing plant owned by Pilgrim’s in Mayfield, Kentucky requested and obtained

        future wage rates from a poultry processing plant owned by Tyson Foods in Union City,

        Tennessee and current wage rates from a poultry processing plant owned by Perdue Foods

        in Cromwell, Kentucky.

       As a consequence of the conspiracy, Pilgrim’s established compensation schedules for, and

        made payments directly to, Class Members employed at Pilgrim’s plants around the

        country at artificially depressed, wage fixed rates.

        34.32. Around December 1, 2008, Pilgrim’s Pride Corporation filed a voluntary Chapter

11 petition in the United States Bankruptcy Court for the Northern District of Texas. Effective

December 28, 2009, Pilgrim’s Pride Corporation was discharged from bankruptcy under a plan of

reorganization that paid all creditors in full. Pilgrim’s Pride Corporation participated in the


                                                 16
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 28 of 136



conspiracy alleged herein throughout the Class Period, including before and after its discharge

from bankruptcy.

       35.33. Regardless of whether Pilgrim’s Pride Corporation participated in the conspiracy

throughout the Class Period, this Complaint seeks to recover damages from Pilgrim’s Pride

Corporation only for Pilgrim’s Pride Corporation’sthe post-discharge conduct of Pilgrim’s, and in

no way seeks to violate any orders of the above referenced Bankruptcy Court. However, by

operation of law, the damages arising from Pilgrim’s Pride Corporation’sthe post-discharge

conduct of Pilgrim’s include damages incurred by Plaintiffs and other Class Members throughout

the Class Period. This Complaint also seeks to recover damages from the other Defendants for

Pilgrim’s Pride Corporation’sthe pre-discharge conspiratorial conduct of Pilgrim’s.

       36.        Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation

located in Moorefield, West Virginia, and is a wholly owned subsidiary of Pilgrim’s Pride

Corporation. During the Class Period, Pilgrim’s Pride Corporation of West Virginia, Inc. and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

       37.        JFC LLC (d/b/a GNP Company) is a Minnesota company located in St. Cloud,

Minnesota and is a wholly owned subsidiary of Pilgrim’s Pride Corporation. During the Class

Period, JFC LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       38.        Defendants Pilgrim’s Pride Corporation; Pilgrim’s Pride Corporation of West

Virginia, Inc.; and JFC LLC are collectively referred to as “Pilgrim’s.”

             4.      Sanderson Farms Defendants, Inc.

       39.34. Sanderson Farms, Inc. (“Sanderson Farms”) is a publicly held Mississippi

corporation headquartered in Laurel, Mississippi. During the Class Period, Sanderson Farms, Inc.
                                                 17
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 29 of 136



and/or its predecessors, wholly owned or controlled subsidiaries, and/or other affiliates employed

and paid wages, salaries and/or benefits to Class Members in the United States.

        35.    Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Foods Division) directly participated in the conspiracy to fix and

depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Employees of Sanderson Farms attended annual “off the books” in-person meetings of a

        secret Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin,

        Florida, where executives from competing poultry processors gathered to exchange

        information about, discuss, agree upon and/or its predecessors, wholly owned or controlled

        subsidiaries, or other affiliates employed and paid ultimately fix the wages, salaries and/or

        benefits toof Class Members in the United States.at artificially depressed levels. According

        to a former Pilgrim’s employee, employees of Sanderson Farms attended the annual

        meetings of the Compensation Committee in Destin, Florida.

        40.    Sanderson Farms, Inc. (Processing Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Processing Division) and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       DefendantsIn advance of, and for discussion at, the “off-the-books” meetings of the

        Compensation Committee, employees of Sanderson Farms submitted highly detailed and

        current compensation data to WMS, with the knowledge and expectation that such


                                                 18
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 30 of 136



        surveyed data would be distributed to, and examined by, other attendees of the meetings.

       Sanderson Farms subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable and plant-specific compensation data with competing poultry processors on a

        monthly basis. Joe Sanderson, then-CEO and Chairman of Sanderson Farms, stated that

        “we live and die by Agri Stats.”

       As a consequence of the conspiracy, Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods

        Division); and established compensation schedules for, and made payments directly to,

        Class Members employed at Sanderson Farms, Inc. (Processing Division) are collectively

        referred to as “Sanderson.”plants around the country at artificially depressed, wage fixed

        rates.

              5.      Koch Foods Defendants, Inc.

        41.36. Koch Foods, Inc. (“Koch Foods”) is a privately held Delaware corporation with its

corporate headquarters in Park Ridge, Illinois. During the Class Period, Koch Foods, Inc. and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

        37.        JCG Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, JCG Foods of Alabama, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, orKoch Foods directly participated in the conspiracy to fix and depress compensation

to poultry processing plant workers by, among other affiliates employed and paid things, doing the

following:

       Employees of Koch Foods attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,



                                                19
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 31 of 136



          where executives from competing poultry processors gathered to exchange information

          about, discuss, agree upon and ultimately fix the wages, salaries and/or benefits toof Class

          Members in the United States.at artificially depressed levels. For example, employees of

          Koch Foods attended the “off-the-books” meeting of the Compensation Committee at the

          Hilton Sandestin Resort Hotel & Spa in Destin, Florida in April 2017.

          42.    JCG Foods of Georgia, LLC is a Georgia corporation with its headquarters in Park

Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period,

JCG Foods of Georgia, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or

other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          43.    JCG Industries, Inc. is an Illinois corporation with its headquarters in Park Ridge,

Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period, JCG

Industries, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          44.    Koch Foods LLC is a Tennessee corporation with its headquarters in Chattanooga,

Tennessee, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period, Koch

Foods LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          45.    Koch Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Alabama, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.



                                                  20
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 32 of 136



       46.    Koch Foods of Ashland, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Ashland, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       47.    Koch Foods of Gadsden, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Gadsden, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       48.    Koch Foods of Cumming LLC is a Georgia corporation with its headquarters in

Cumming, Georgia, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Cumming LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       49.    Koch Foods of Gainesville LLC is a Georgia corporation with its headquarters in

Gainesville, Georgia, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Gainesville LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       50.    Koch Foods of Mississippi LLC is a Mississippi corporation with its headquarters

in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Mississippi LLC and/or its predecessors, wholly owned or controlled



                                             21
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 33 of 136



subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

        51.        Defendants Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of

Georgia, LLC; JCG Industries, Inc.; Koch Foods LLC; Koch Foods of Alabama, LLC; Koch Foods

of Ashland, LLC; Koch Foods of Gadsden, LLC; Koch Foods of Cumming LLC; Koch Foods of

Gainesville LLC; and Koch Foods of Mississippi LLC are collectively referred to as “Koch

Foods.”

              6.       Wayne Farms Defendants

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Koch Foods submitted highly detailed and current compensation

        data to WMS, with the knowledge and expectation that such surveyed data would be

        distributed to, and examined by, other attendees of the meetings. For example, employees

        of Koch Foods completed and submitted a WMS survey immediately before, and for

        distribution at, the April 2017 meeting of the Compensation Committee in Destin, Florida.

       Koch Foods subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable, and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       As a consequence of the conspiracy, Koch Foods established compensation schedules for

        Class Members employed at Koch plants around the country at artificially depressed, wage

        fixed rates.

              6.       Wayne Farms, LLC

        52.        Wayne Farms, LLC (“Wayne Farms”) is a Delaware corporation headquartered in

Oakwood, Georgia. It is an affiliate of its parent company, a subsidiary of Continental Grain

Company, which is a privately held company in Arlon, Belgium. During the Class Period, Wayne
                                                22
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 34 of 136



Farms, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

        53.      WFSP Foods, LLC is a Georgia corporation with its headquarters in Decatur,

Alabama, and is a wholly owned subsidiary of Wayne Farms, LLC. During the Class Period,

WFSP Foods, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

        38.      Defendants    operates poultry processing plants in multiple states, including

Georgia, Arkansas, Alabama, Mississippi and North Carolina. During the Class Period, Wayne

Farms, LLC and WFSP Foods, LLC are collectively referred to as “ and its predecessors, wholly

owned or controlled subsidiaries, and/or other affiliates employed and paid wages, salaries and/or

benefits to Class Members in the United States.

        39.      During the Class Period, Wayne Farms.” directly participated in the conspiracy to

fix and depress compensation to poultry processing plant workers by, among other things, doing

the following:

       Employees of Wayne Farms attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

        where executives from competing poultry processors gathered to exchange information

        about, discuss, agree upon and ultimately fix the wages, salaries and benefits of Class

        Members at artificially depressed levels. For example, employees of Wayne Farms

        attended the “off-the-books” meeting of the Compensation Committee at the Hilton

        Sandestin Resort Hotel & Spa in Destin, Florida in April 2017.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Wayne Farms submitted highly detailed and current


                                                  23
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 35 of 136



        compensation data to WMS, with the knowledge and expectation that such surveyed data

        would be distributed to, and examined by, other attendees of the meetings. For example,

        employees of Wayne Farms completed and submitted a WMS survey immediately before,

        and for distribution at, the April 2017 meeting of the Compensation Committee in Destin,

        Florida.

       Wayne Farms subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable, and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       Wayne Farms distributed compensation surveys directly to multiple competing poultry

        processors in the Southeast region. Those surveys requested information regarding the

        compensation paid to poultry processing plant workers. Multiple rival poultry processors

        returned the completed surveys to Wayne Farms.

       As a consequence of the conspiracy, Wayne Farms established compensation schedules

        for, and made payments directly to, Class Members employed at Wayne Farms plants at

        artificially depressed, wage fixed rates.

              7.      Mountaire Farms Defendants, Inc.

        54.40. Mountaire Farms, Inc. (“Mountaire Farms”) is a privately held Delaware

corporation with its headquarters in Millsboro, Delaware. During the Class Period, Mountaire

Farms, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, and/or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

        41.        Mountaire Farms of Delaware, Inc. is a privately held Delaware corporation located

in Millsboro, Delaware, and is a wholly owned subsidiary of Mountaire Farms, Inc. During the

Class Period, Mountaire Farms of Delaware, Inc. and/or its predecessors, wholly owned or



                                                    24
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 36 of 136



controlled subsidiaries, or other affiliates employed and paiddirectly participated in the conspiracy

to fix and depress compensation to poultry processing plant workers by, among other things, doing

the following:

       Employees of Mountaire Farms attended annual “off the books” in-person meetings of a

        secret Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin,

        Florida, where executives from competing poultry processors gathered to exchange

        information about, discuss, agree upon and ultimately fix the wages, salaries and/or

        benefits toof Class Members in the United States.at artificially depressed levels. A former

        employee of a coconspirator indicated that employees of Mountaire Farms attended such

        meetings.

        55.        Defendants Mountaire Farms, Inc. and Mountaire Farms of Delaware, Inc. are

collectively referred to as “Mountaire.”

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Mountaire Farms submitted highly detailed and current

        compensation data to WMS, with the knowledge and expectation that such surveyed data

        would be distributed to, and examined by, other attendees of the meetings.

       Mountaire Farms subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       As a consequence of the conspiracy, Mountaire Farms established compensation schedules

        for, and made payments directly to, Class Members employed at Mountaire plants around

        the country at artificially depressed, wage fixed rates.

              8.      Peco Foods, Inc.


                                                 25
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 37 of 136



        56.42. Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco Foods owns and operates poultry processing plants

in several states, including Mississippi, Arkansas, and Alabama. During the Class Period, Peco

Foods and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

              9.      Simmons Foods Defendants

        43.        During the Class Period, Peco Foods directly participated in the conspiracy to fix

and depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Peco Foods subscribed to Agri Stats to exchange current, disaggregated, readily decodable,

        and plant-specific compensation data with competing poultry processors on a monthly

        basis.

       Employees of Peco Foods routinely exchanged current and future wage rates with human

        resources managers at competing poultry processing plants. A former employee of Peco

        Foods explained that human resources staff at the company would often contact their

        counterparts at competitor poultry processing plants and exchange information about

        starting pay rates, pay increases, and employment benefits. He explained that this “type of

        thing happened all the time.”

       As a consequence of the conspiracy, Peco Foods established compensation schedules for,

        and made payments directly to, Class Members employed at Peco Foods plants around the

        country at artificially depressed, wage-fixed rates.

              9.      Simmons Foods, Inc.

        57.44. Simmons Foods, Inc. (“Simmons Foods”) is a privately held Arkansas corporation

headquartered in Siloam Springs, Arkansas. During the Class Period, Simmons Foods, Inc. and/or
                                                   26
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 38 of 136



its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

        45.    During the Class Period, Simmons Prepared Foods, Inc. is a privately held Arkansas

company headquartered directly participated in Siloam Springs, Arkansas,the conspiracy to fix

and is a wholly owned subsidiarydepress compensation to poultry processing plant workers by,

among other things, doing the following:

       Employees of Simmons Foods, Inc. Simmons Prepared Foods, Inc. regularly attended

        annual “off the books” in-person meetings of a secret Compensation Committee at the

        Hilton Sandestin Resort Hotel & Spa in Destin, Florida, where executives from competing

        poultry processors gathered to exchange information about, discuss, agree upon and/or its

        predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and

        paid ultimately fix the wages, salaries and/or benefits toof Class Members in the United

        States.at artificially depressed levels. For example, representatives from Simmons Foods

        attended the “off-the-books” meeting of the Compensation Committee at the Hilton

        Sandestin Resort Hotel & Spa in Destin, Florida in April 2017.

        58.    Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are

collectively referred to as “Simmons.”

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Simmons Foods submitted highly detailed and current

        compensation data to WMS, with the knowledge and expectation that such surveyed data

        would be distributed to, and examined by, other attendees of the meetings. For example,

        employees of Simmons Foods completed and submitted a WMS survey immediately

        before, and for distribution at, the April 2017 meeting of the Compensation Committee in


                                               27
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 39 of 136



        Destin, Florida.

       During the Class Period, Simmons Foods subscribed to Agri Stats to exchange current,

        disaggregated, readily decodable, and plant-specific compensation data with competing

        poultry processors on a monthly basis.

       As a consequence of the conspiracy, Simmons Foods established compensation schedules

        for Class Members employed at Simmons Foods plants around the country at artificially

        depressed, wage fixed rates.

              10.      Fieldale Farms Corporation

        59.46. Fieldale Farms Corporation (“Fieldale Farms”) is a privately held Georgia

corporation headquartered in Baldwin, Georgia.            During the Class Period, Fieldale Farms

Corporation and/or its predecessors, wholly owned or controlled subsidiaries, and/or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

        47.         During the Class Period, Fieldale Farms directly participated in the conspiracy to

fix and depress compensation to poultry processing plant workers by, among other things, doing

the following:

       Employees of Fieldale Farms attended annual “off the books” in-person meetings of a

        secret Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin,

        Florida, where executives from competing poultry processors gathered to exchange

        information about, discuss, agree upon and ultimately fix the wages, salaries and benefits

        of Class Members at artificially depressed levels. For example, employees of Fieldale

        Farms attended the “off-the-books” meetings of the Compensation Committee at the Hilton

        Sandestin Resort Hotel & Spa in Destin, Florida in April 2015 and April 2017.

       Jon Allen, Corporate Human Resources Director of Fieldale Farms, co-chaired the secret


                                                    28
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 40 of 136



        Compensation Committee in 2015.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Fieldale Farms submitted highly detailed and current

        compensation data to WMS, with the knowledge and expectation that such surveyed data

        would be distributed to, and examined by, other attendees of the meetings. For example,

        employees of Fieldale Farms completed and submitted WMS surveys immediately before,

        and for distribution at, both the April 2015 and April 2017 meetings of the Compensation

        Committee in Destin, Florida.

       Fieldale Farms subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable, and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       As a consequence of the conspiracy, Fieldale Farms established compensation schedules

        for, and made payments directly to, Class Members employed at Fieldale Farms plants

        around the country at artificially depressed, wage-fixed rates.

              11.      George’s Defendants

        60.48. George’s, Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas. During the Class Period, George’s, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or

benefits to Class Members in the United States.

        49.         Ozark Mountain Poultry, Inc. is an Arkansas corporation headquartered in Rogers,

Arkansas, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, Ozark

Mountain Poultry, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paidGeorge’s, Inc. directly participated in the conspiracy to fix and depress



                                                   29
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 41 of 136



compensation to poultry processing plant workers by, among other things, doing the following:

       Employees of George’s, Inc. attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

        where executives from competing poultry processors gathered to exchange information

        about, discuss, agree upon and ultimately fix the wages, salaries and/or benefits toof Class

        Members in the United States.at artificially depressed levels. For example, employees of

        George’s, Inc. attended the “off-the-books” meeting of the Compensation Committee at

        the Hilton Sandestin Resort Hotel & Spa in Destin, Florida in April 2017.

        61.    George’s Chicken, LLC is a Virginia corporation headquartered in Edinburg,

Virginia, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, George’s

Chicken, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of George’s, Inc. submitted highly detailed and current

        compensation data to WMS, with the knowledge and expectation that such surveyed data

        would be distributed to, and examined by, other attendees of the meetings. For example,

        employees of George’s, Inc. completed and submitted a WMS survey immediately before,

        and for distribution at, the April 2017 meeting of the Compensation Committee in Destin,

        Florida.

       George’s, Inc. subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable, and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       According to a former employee of George’s, Inc., Agri Stats data was reviewed during


                                                30
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 42 of 136



        quarterly meetings at the company’s poultry processing plants to assess performance.

       As a consequence of the conspiracy, George’s, Inc. established compensation schedules

        for Class Members employed at George’s plants around the country at artificially

        depressed, wage fixed rates.

        50.    George’s Foods, LLC is a Virginia corporation headquartered in Edinburg,

Virginia, and is a wholly owned subsidiary of George’s, Inc. George’s Foods, LLC operates a

poultry processing plant in Harrisonburg, Virginia. During the Class Period, George’s Foods, LLC

employed and paid wages, salaries and/or benefits to Class Members in the United States.

        62.51. During the Class Period, George’s Foods, LLC and/or its predecessors, wholly

owned or controlled subsidiaries, or directly participated in the conspiracy to fix and depress

compensation to poultry processing plant workers by, among other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.things, doing the following:

       Employees of George’s ProcessingFoods, LLC is an Arkansas corporation headquartered

        in Springdale, Arkansas,routinely exchanged current and isfuture wage rates with human

        resources managers at competing poultry processing plants.

       For example, on an annual basis, a wholly owned subsidiaryformer employee of George’s

        Foods, LLC contacted managers of rival poultry processing plants operated by Pilgrim’s,

        Cargill Meat Solutions Corporation, and Virginia Poultry Growers Cooperative, Inc.

        Duringand requested the Class Period,current hourly wage rates for plant workers as well

        as any planned future increases to those hourly wage rates. The former human resources

        manager said, “We would collaborate. We would talk among each other to see what they

        were doing for pay.” The former human resources manager provided the compensation

        data obtained from rival poultry plants to employees of George’s Processing, LLC and/or


                                               31
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 43 of 136



        its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and

        paid wages, salaries and/or benefits, Inc. at corporate headquarters.

       As a consequence of the conspiracy, George’s Foods, LLC made payments to Class

        Members in the United States.at artificially depressed, wage fixed rates.

        63.52. Defendants George’s, Inc.; Ozark Mountain Poultry, Inc.; George’s Chicken, LLC;.

and George’s Foods, LLC; and George’s Processing, LLC are collectively referred to as

“George’s.”

              12.      Butterball, LLC

        64.53. Butterball, LLC (“Butterball”) is a North Carolina company with its corporate

headquarters in Garner, North Carolina.         During the Class Period, Butterball and/or its

predecessors, wholly owned or controlled subsidiaries, and/or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

              13.      Jennie-O Turkey Store Defendants

        54.         Hormel Foods Corporation is a Delaware corporation with its corporate

headquarters in Austin, Minnesota. During the Class Period, Hormel Foods Corporation and/or

its predecessors, wholly owned or controlled subsidiaries, orButterball directly participated in the

conspiracy to fix and depress compensation to poultry processing plant workers by, among other

affiliates employed things, doing the following:

       Employees of Butterball attended annual “off the books” in-person meetings of a secret

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida,

        where executives from competing poultry processors gathered to exchange information

        about, discuss, agree upon and paidultimately fix the wages, salaries and/or benefits toof

        Class Members in the United States.at artificially depressed levels.         For example,

        employees of Butterball attended the “off-the-books” meetings of the Compensation
                                                 32
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 44 of 136



     Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida that were held in

     April 2015 and April 2017.

    In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

     Committee, employees of Butterball submitted highly detailed and current compensation

     data to WMS, with the knowledge and expectation that such surveyed data would be

     distributed to, and examined by, other attendees of the meetings. For example, employees

     of Butterball completed and submitted WMS surveys immediately before, and for

     distribution at, both the April 2015 and April 2017 meetings of the Compensation

     Committee in Destin, Florida.

    Butterball subscribed to Agri Stats to exchange current, disaggregated, readily decodable,

     and plant-specific compensation data with competing poultry processors on a monthly

     basis.

    Employees of Butterball identified which competing poultry processors reported which

     compensation data to Agri Stats in part by speaking with, and requesting that information

     from, Agri Stats representatives.

    According to a former Butterball employee, Butterball and other poultry processors used

     Agri Stats to monitor each other’s performance.

    Employees of Butterball routinely exchanged current and future wage rates with human

     resources managers employed at competing poultry processing plants. For example,

     Butterball’s poultry processing plant in Mount Olive, North Carolina regularly exchanged

     hourly wages for specific positions with nearby rival poultry processing plants in order to

     compare compensation schedules.

    As a consequence of the conspiracy, Butterball established compensation schedules for,


                                             33
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 45 of 136



        and made payments directly to, Class Members employed at Butterball plants around the

        country at artificially depressed, wage-fixed rates.

              13.      Jennie-O Turkey Store, Inc.

        65.55. Jennie-O Turkey Store, Inc. (“Jennie-O Turkey Store”) is a Minnesota corporation

with its corporate headquarters in Austin, Minnesota, and is a wholly owned subsidiary of Hormel

Foods Corporation.. During the Class Period, Jennie-O Turkey Store, Inc. and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

        56.         Jennie-O Turkey Store, LLC is a Minnesota company with its headquarters in

Austin, Minnesota, and is a wholly owned subsidiary of Jennie-O Turkey Store, Inc. During the

Class Period, Jennie-O Turkey Store, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid directly participated in the conspiracy to fix and

depress compensation to poultry processing plant workers by, among other things, doing the

following:

       Employees of Jennie-O Turkey Store attended annual “off the books” in-person meetings

        of a secret Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin,

        Florida, where executives from competing poultry processors gathered to exchange

        information about, discuss, agree upon and ultimately fix the wages, salaries and/or

        benefits toof Class Members in the United States.at artificially depressed levels. For

        example, employees of Jennie-O Turkey Store attended the “off-the-books” meeting of the

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida in

        April 2015.

        66.         Jennie-O Turkey Store Sales, LLC is a Delaware company with its headquarters in

Austin, Minnesota, and is a wholly owned subsidiary of Jennie-O Turkey Store, Inc. During the
                                                   34
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 46 of 136



Class Period, Jennie-O Turkey Store Sales, LLC and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       Defendants Hormel Foods Corporation; Jennie-O Turkey Store, Inc.;In advance of, and for

        discussion at, the “off-the-books” meetings of the Compensation Committee, employees

        of Jennie-O Turkey Store submitted highly detailed and current compensation data to

        WMS, with the knowledge and expectation that such surveyed data would be distributed

        to, and examined by, other attendees of the meetings. For example, employees of Jennie-

        O Turkey Store completed and submitted a WMS survey immediately before, and for

        distribution at, the April 2015 meeting of the Compensation Committee in Destin, Florida.

       Jennie-O Turkey Store subscribed to Agri Stats to exchange current, disaggregated, readily

        decodable, and plant-specific compensation data with competing poultry processors on a

        monthly basis.

       As a consequence of the conspiracy, Jennie-O Turkey Store, LLC; and established

        compensation schedules for Class Members employed at Jennie-O Turkey Store Sales,

        LLC are collectively referred to as “Jennie-O.”plants around the country at artificially

        depressed, wage-fixed rates.

              14.      Cargill Defendants

        67.         Cargill, Inc. is a Delaware corporation with its corporate headquarters in Wayzata,

Minnesota. During the Class Period, Cargill, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

              14.      Cargill Meat Solutions Corporation

        68.57. Cargill Meat Solutions Corporation (“Cargill”) is a Delaware company with its
                                                    35
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 47 of 136



headquarters in Wichita, Kansas, and is a wholly owned subsidiary of . During the Class Period,

Cargill, Inc. During the Class Period, Cargill Meat Solutions Corporation and/or its predecessors,

wholly owned or controlled subsidiaries, and/or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

        58.    DefendantsDuring the Class Period, Cargill, Inc. directly participated in the

conspiracy to fix and depress compensation to poultry processing plant workers by, among other

things, doing the following:

       Employees of Cargill Meat Solutions Corporation are collectively referred to as “attended

        annual “off the books” in-person meetings of a secret Compensation Committee at the

        Hilton Sandestin Resort Hotel & Spa in Destin, Florida, where executives from competing

        poultry processors gathered to exchange information about, discuss, agree upon and

        ultimately fix the wages, salaries and benefits of Class Members at artificially depressed

        levels. For example, employees of Cargill.” attended the “off-the-books” meeting of the

        Compensation Committee at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida in

        April 2017.

       In advance of, and for discussion at, the “off-the-books” meetings of the Compensation

        Committee, employees of Cargill submitted highly detailed and current compensation data

        to WMS, with the knowledge and expectation that such surveyed data would be distributed

        to, and examined by, other attendees of the meetings. For example, employees of Cargill

        completed and submitted a WMS survey immediately before, and for distribution at, the

        April 2017 meeting of the Compensation Committee in Destin, Florida.

       Cargill subscribed to Agri Stats to exchange current, disaggregated, readily decodable, and

        plant-specific compensation data with competing poultry processors on a monthly basis.


                                                36
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 48 of 136



       Employees of Cargill exchanged current and future wages with human resources managers

        at competing poultry processing plants. For example, on an annual basis, employees of

        Cargill exchanged current hourly wage rates for poultry processing plant workers as well

        as any planned future increases to those hourly wage rates with managers of rival poultry

        processing plants operated by Perdue Foods and George’s Foods, LLC.

       As a consequence of the conspiracy, Cargill established compensation schedules for, and

        made payments directly to, Class Members employed at Cargill’s plants around the country

        at artificially depressed, wage-fixed rates.

              15.      Agri Stats, Inc.

        69.59. Agri Stats, Inc. is an Indiana corporation located in Fort Wayne, Indiana.

Throughout the Class Period, Agri Stats facilitated the exchange of confidential, proprietary, and

competitively sensitive compensation data among Defendant Processors and their co-conspirators.

        60.         During the Class Period, Agri Stats directly participated in the conspiracy to fix and

depress compensation to poultry processing plant workers by, among other things, doing the

following:

       At the request of the Defendant Processors, Agri Stats uploaded each Defendant

        Processor’s salary and wage data for each of their, and their subsidiaries’, respective

        poultry processing plants and then exchanged that proprietary compensation data between

        each of the Defendant Processors on a monthly basis.

       The compensation data exchanged by Agri Stats between the Defendant Processors each

        month was non-public, disaggregated, plant-specific, current, and readily decodable.

        Indeed, a former employee of Perdue Farms said that Agri Stats compensation data was

        “supposedly confidential” but Perdue Farms and every other poultry processor



                                                     37
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 49 of 136



        participating in Agri Stats knew precisely which company reported which data.

       If a Defendant Processor desired assistance to decode exchanged compensation data, Agri

        Stats would and did assist those Defendant Processors in identifying the source of that

        exchanged data. A former employee of Butterball explained that “you could figure out”

        which company reported which compensation data to Agri Stats by speaking with Agri

        Stats representatives who provided the data. Perdue Farms, for example, brought in Agri

        Stats personnel to teach its management “how to extract information” from Agri Stats data.

       During the Class Period, Agri Stats met with each Defendant Processor’s executives on a

        quarterly basis and, during those meetings, discussed the nonpublic data that Agri Stats had

        collected from poultry processors each month.

       Defendant Processors knew that they could rely on Agri Stats data to set compensation and

        monitor the conspiracy because Agri Stats carefully audited the raw compensation data that

        it collected from each Defendant Processor. Indeed, a former Butterball employee said

        there was “no question about it” that Agri Stats was used by poultry processors to monitor

        each other’s performance.

              16.      Webber, Meng, Sahl and Company, Inc.

        70.61. Webber, Meng, Sahl and Company, Inc. d/b/a WMS and Company, Inc. is a

Pennsylvania corporation located in Pottstown, Pennsylvania. Throughout the Class Period, WMS

facilitated the exchange of confidential, proprietary, and competitively sensitive compensation

data among Defendant Processors and their co-conspirators.

        62.         During the Class Period, WMS directly participated in the conspiracy to fix and

depress compensation to poultry processing plant workers by, among other things, doing the

following:



                                                   38
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 50 of 136



        WMS conducted a detailed annual survey of the current hourly wages, annual salaries and

         employment benefits paid by each Defendant Processor and their subsidiaries to each

         category of poultry processing plant worker and circulated the survey results to senior

         executives of the Defendant Processors during annual in-person “off the books” meetings.

        At the “off-the-books” meetings, WMS delivered a PowerPoint presentation that

         emphasized the average and median wage rates and salaries for each poultry processing

         plant position based on the survey data provided by the Defendant Processors, thereby

         establishing benchmarks that facilitated compensation-fixing discussions.         Indeed, a

         former employee of Pilgrim’s said that attendees at the in-person meetings discussed with

         each other whether they paid a particular position less or more than the WMS survey

         average.

        WMS prohibited Defendant Processors from remotely exchanging compensation data.

         Rather, WMS required Defendants Processors to attend the in-person meetings in order to

         receive the compensation survey results, thus ensuring the confidentiality of the data and

         providing the means for Defendant Processors to discuss and fix compensation

   IV.         AGENTS AND CO-CONSPIRATORS

         71.63. The followingentities named entitiesbelow have participated as co-conspirators

with Defendants and have performed acts and made statements in furtherance of the conspiracy to

fix and depress compensation alleged herein:.

         64.     Defendants are jointly and severally liable for the acts of the co-conspirators named

below whether or not named as defendants in this Complaint.

         65.     Each Defendant and co-conspirator named below acted as the agent or joint-

venturer of, or for, the other Defendants and co-conspirators with respect to the acts, violations


                                                  39
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 51 of 136



and common course of conduct alleged herein.

   Tyson Agents and Co-Conspirators

          66.   Tyson Prepared Foods, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods. Tyson Prepared Foods, Inc. operates

several poultry processing plants in multiple states. During the Class Period, Tyson Prepared

Foods, Inc. employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          67.   The Hillshire Brands Company is a Maryland corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods. The Hillshire Brands Company

operates several poultry processing plants in multiple states. During the Class Period, The

Hillshire Brands Company employed and paid wages, salaries and/or benefits to Class Members

in the United States.

          68.   Tyson Fresh Meats, Inc. is a Delaware corporation located in Springdale, Arkansas,

and is a wholly owned subsidiary of Tyson Foods. Tyson Fresh Meats, Inc. operates several

poultry processing plants in multiple states. During the Class Period, Tyson Fresh Meats, Inc.

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          69.   Tyson Processing Services, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods. Tyson Processing Services, Inc.

operates a poultry processing plant in Nebraska. During the Class Period, Tyson Processing

Services, Inc. employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          70.   Tyson Refrigerated Processed Meats, Inc. is a Delaware corporation located in

Springdale, Arkansas, and is a wholly owned subsidiary of Tyson Foods. Tyson Refrigerated



                                                40
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 52 of 136



Processed Meats, Inc. operates two poultry processing plants in Texas. During the Class Period,

Tyson Refrigerated Processed Meats, Inc. employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       71.     Tyson Farms, Inc. is a North Carolina corporation located at the headquarters

address of Tyson Foods in Springdale, Arkansas, and is a wholly owned subsidiary of Tyson

Foods. Tyson Farms, Inc. operates one or more poultry processing plants. During the Class

Period, Tyson Farms, Inc. employed and paid wages, salaries and/or benefits to Class Members in

the United States.

       72.     Tyson Sales and Distribution, Inc. is a Delaware corporation located at the

headquarters address of Tyson Foods in Springdale, Arkansas, and is a wholly owned subsidiary

of Tyson Foods. Tyson Sales and Distribution, Inc. operates one or more poultry processing plants.

During the Class Period, Tyson Sales and Distribution, Inc. employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       73.     Equity Group Eufaula Division, LLC is a Delaware corporation located in

Bakerhill, Alabama, and is a wholly owned subsidiary of Tyson Foods. Equity Group Eufaula

Division, LLC operates one or more poultry processing plants in Alabama. During the Class

Period, Equity Group Eufaula Division, LLC employed and paid wages, salaries and/or benefits

to Class Members in the United States.

       74.     Equity Group—Georgia Division, LLC is a Delaware corporation located in

Camilla, Georgia, and is a wholly owned subsidiary of Tyson Foods. Equity Group—Georgia

Division, LLC operates one or more poultry processing plants in Georgia. During the Class Period,

Equity Group—Georgia Division, LLC employed and paid wages, salaries and/or benefits to Class

Members in the United States.



                                               41
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 53 of 136



       75.    Equity Group Kentucky Division, LLC is a Delaware corporation located in

Albany, Kentucky, and is a wholly owned subsidiary of Tyson Foods. Equity Group Kentucky

Division, LLC operates one or more poultry processing plants in Kentucky. During the Class

Period, Equity Group Kentucky Division, LLC employed and paid wages, salaries and/or benefits

to Class Members in the United States.

   Pilgrim’s Pride Agents and Co-Conspirators

       76.    Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation

located in Moorefield, West Virginia, and is a wholly owned subsidiary of Pilgrim’s. Pilgrim’s

Pride Corporation of West Virginia, Inc. shares the same principal office address as its parent

corporation, Pilgrim’s, in Greeley, Colorado. Pilgrim’s Pride Corporation of West Virginia, Inc.

operates a poultry processing plant in West Virginia. During the Class Period, Pilgrim’s Pride

Corporation of West Virginia, Inc. employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       77.    JFC LLC (d/b/a GNP Company) is a Minnesota company located in St. Cloud,

Minnesota and is a wholly owned subsidiary of Pilgrim’s. JFC LLC operated one or more poultry

processing plants during the Class Period. During the Class Period, JFC LLC employed and paid

wages, salaries and/or benefits to Class Members in the United States.

   Sanderson Farms Agents and Co-Conspirators

       78.    Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms. Sanderson Farms, Inc.

(Foods Division) operates one or more poultry processing plants. During the Class Period,

Sanderson Farms, Inc. (Foods Division) employed and paid wages, salaries and/or benefits to Class

Members in the United States.



                                               42
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 54 of 136



          79.   Sanderson Farms, Inc. (Processing Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms. Sanderson Farms, Inc.

(Processing Division) operates multiple poultry processing plants in several states. During the

Class Period, Sanderson Farms, Inc. (Processing Division) employed and paid wages, salaries

and/or benefits to Class Members in the United States.

   Koch Foods Agents and Co-Conspirators

          80.   JCG Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods. JCG Foods of Alabama,

LLC operates a poultry processing plant in Alabama. During the Class Period, JCG Foods of

Alabama, LLC employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          81.   JCG Foods of Georgia, LLC is a Georgia corporation with its headquarters in Park

Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods. JCG Foods of Georgia, LLC

operates a poultry processing plant in Georgia. During the Class Period, JCG Foods of Georgia,

LLC employed and paid wages, salaries and/or benefits to Class Members in the United States.

          82.   JCG Industries, Inc. is an Illinois corporation with its headquarters in Park Ridge,

Illinois, and is a wholly owned subsidiary of Koch Foods. JCG Industries, Inc. operates two

poultry processing plants in Illinois. During the Class Period, JCG Industries, Inc. employed and

paid wages, salaries and/or benefits to Class Members in the United States.

          83.   Koch Foods LLC is a Tennessee corporation with its headquarters in Chattanooga,

Tennessee, and is a wholly owned subsidiary of Koch Foods. Joseph Grendys, President and CEO

of Koch Foods, is the Chief Manager of Koch Foods LLC. Koch Foods LLC operates two poultry




                                                 43
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 55 of 136



processing plants in Tennessee. During the Class Period, Koch Foods LLC employed and paid

wages, salaries and/or benefits to Class Members in the United States.

          84.   Koch Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods. Joseph Grendys,

President and CEO of Koch Foods, is the Manager of Koch Foods of Alabama, LLC. Koch Foods

of Alabama, LLC operates a poultry processing plant in Alabama. During the Class Period, Koch

Foods of Alabama, LLC employed and paid wages, salaries and/or benefits to Class Members in

the United States.

          85.   Koch Foods of Ashland, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods. Koch Foods of Ashland,

LLC operates a poultry processing plant in Alabama. During the Class Period, Koch Foods of

Ashland, LLC employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          86.   Koch Foods of Gadsden, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods. Koch Foods of

Gadsden, LLC operates a poultry processing plant in Alabama. During the Class Period, Koch

Foods of Gadsden, LLC employed and paid wages, salaries and/or benefits to Class Members in

the United States.

          87.   Koch Foods of Cumming LLC is a Georgia corporation with its headquarters in

Cumming, Georgia, and is a wholly owned subsidiary of Koch Foods. Joseph Grendys, President

and CEO of Koch Foods, is the Manager of Koch Foods of Cumming LLC. Koch Foods of

Cumming LLC operates a poultry processing plant in Georgia. During the Class Period, Koch




                                               44
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 56 of 136



Foods of Cumming LLC employed and paid wages, salaries and/or benefits to Class Members in

the United States.

          88.   Koch Foods of Gainesville LLC is a Georgia corporation with its headquarters in

Gainesville, Georgia, and is a wholly owned subsidiary of Koch Foods. Joseph Grendys, President

and CEO of Koch Foods, is the Manager of Koch Foods of Gainesville LLC. Koch Foods of

Gainesville LLC operates a poultry processing plant in Georgia. During the Class Period, Koch

Foods of Gainesville LLC employed and paid wages, salaries and/or benefits to Class Members in

the United States.

          89.   Koch Foods of Mississippi LLC is a Mississippi corporation with its headquarters

in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods. Joseph Grendys,

President and CEO of Koch Foods, is the Manager of Koch Foods of Mississippi LLC. Koch

Foods of Mississippi LLC operates poultry processing plants in Mississippi. During the Class

Period, Koch Foods of Mississippi LLC employed and paid wages, salaries and/or benefits to Class

Members in the United States.

          90.   Koch Foods of Cincinnati, LLC is an Ohio corporation with its headquarters in

Fairfield, Ohio, and is a wholly owned subsidiary of Koch Foods. Koch Foods of Cincinnati, LLC

operates a poultry processing plant in Fairfield, Ohio. During the Class Period, Koch Foods of

Cincinnati, LLC employed and paid wages, salaries and/or benefits to Class Members in the United

States.

   Wayne Farms Agent and Co-Conspirator

          91.   WFSP Foods, LLC is a Georgia corporation with its headquarters in Decatur,

Alabama, and is a joint venture between Wayne Farms and Salm Partners, LLC. During the Class

Period, WFSP Foods, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or



                                               45
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 57 of 136



other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United

States.

   Mountaire Farms Agent and Co-Conspirator

          92.   Mountaire Farms of Delaware, Inc. is a privately held Delaware corporation located

in Millsboro, Delaware. Both Mountaire Farms and Mountaire Farms of Delaware, Inc. are

wholly-owned subsidiaries of Mountaire Corporation, and Phillip Plylar is the current President of

both Mountaire Farms and Mountaire Farms of Delaware, Inc. Mountaire Farms of Delaware, Inc.

operates one or more poultry processing plants. During the Class Period, Mountaire Farms of

Delaware, Inc. employed and paid wages, salaries and/or benefits to Class Members in the United

States.



   Simmons Foods Agents and Co-Conspirators

          93.   Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered

in Siloam Springs, Arkansas, and is a wholly owned subsidiary of Simmons Foods. Simmons

Prepared Foods, Inc. is controlled by the same corporate officers as Simmons Foods. Simmons

Foods and Simmons Prepared Foods, Inc. are located at the same location and share the same

mailing address. Simmons Prepared Foods, Inc. operates multiple poultry processing plants.

Simmons Prepared Foods, Inc. employed and paid wages, salaries and/or benefits to Class

Members in the United States.

   George’s Agents and Co-Conspirators

          94.   Ozark Mountain Poultry, Inc. is an Arkansas corporation headquartered in Rogers,

Arkansas, and is a wholly owned subsidiary of George’s, Inc. Carl George, the co-CEO of

George’s, Inc., is the president of Ozark Mountain Poultry, Inc. Ozark Mountain Poultry, Inc.



                                                46
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 58 of 136



operates one or more poultry processing plants. During the Class Period, Ozark Mountain Poultry,

Inc. employed and paid wages, salaries and/or benefits to Class Members in the United States.

       95.    George’s Processing, Inc. is an Arkansas corporation headquartered in Springdale,

Arkansas, and is a wholly owned subsidiary of George’s, Inc. Carl George, the co-CEO of

George’s, Inc., is the president of George’s Processing, Inc.. George’s Processing, Inc. operates

several poultry processing plants. During the Class Period, George’s Processing, Inc. employed

and paid wages, salaries and/or benefits to Class Members in the United States.

       96.    George’s Chicken, LLC is a Virginia corporation headquartered in Edinburg,

Virginia, and is a wholly owned subsidiary of George’s, Inc. George’s Chicken, LLC operates a

poultry processing plant in Virginia. During the Class Period, George’s Chicken, LLC employed

and paid wages, salaries and/or benefits to Class Members in the United States.

   Jennie-O Turkey Agents and Co-Conspirators

       97.    Hormel Foods Corporation is a Delaware corporation with its corporate

headquarters in Austin, Minnesota. Hormel Foods Corporation is the parent of Jennie-O Turkey

Store. Hormel Foods Corporation operates several poultry processing plants. During the Class

Period, Hormel Foods Corporation employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       98.    Jennie-O Turkey Store, LLC is a Minnesota company with its headquarters in

Austin, Minnesota, and is a wholly owned subsidiary of Jennie-O Turkey Store. During the Class

Period, Jennie-O Turkey Store, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.




                                               47
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 59 of 136



       99.       Jennie-O Turkey Store Sales, LLC is a Delaware company with its headquarters in

Austin, Minnesota, and is a wholly owned subsidiary of Jennie-O Turkey Store. Jennie-O Turkey

Store Sales, LLC operates four poultry processing plants in Minnesota and Wisconsin. During the

Class Period, Jennie-O Turkey Store Sales, LLC employed and paid wages, salaries and/or benefits

to Class Members in the United States.

   Cargill Agent and Co-Conspirator

       100.      Cargill, Inc. is a Delaware corporation with its corporate headquarters in Wayzata,

Minnesota. Cargill is a wholly owned subsidiary of Cargill, Inc. During the Class Period, Cargill,

Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed

and paid wages, salaries and/or benefits to Class Members in the United States.




   Other Agents and Co-Conspirators

       72.101.          Foster Farms, LLC (“Foster Farms”) is a privately held California

corporation headquartered in Modesto, California. During the Class Period, Foster Farms, LLC

and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and

paid compensation to workers at poultry processing plants in the continental United States.

       73.102.          Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California. During the Class Period, Foster Poultry Farms and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       74.103.          House of Raeford Farms, Inc. is a privately held North Carolina corporation

headquartered in Rose Hill, North Carolina. During the Class Period, House of Raeford Farms,



                                                 48
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 60 of 136



Inc. and/or its predecessors, wholly owned or controlled subsidiaries, divisions, or other affiliates

employed and paid compensation to workers at poultry processing plants in the continental United

States.

          75.104.      House of Raeford Farms of Louisiana, LLC is a Louisiana corporation

headquartered in Shreveport, Louisiana. During the Class Period, House of Raeford Farms of

Louisiana, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid compensation to workers at poultry processing plants in the continental United

States.

          76.105.      Case Foods, Inc. (“Case Foods”) is a privately held Delaware corporation

with its corporate headquarters in Troutman, North Carolina. During the Class Period, Case Foods,

Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed

and paid compensation to workers at poultry processing plants in the continental United States.

          77.106.      Case Farms Processing, Inc. (“Case Farms”) is a privately held North

Carolina corporation with its corporate headquarters in Troutman, North Carolina. During the

Class Period, Case Farms Processing, Inc. and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid compensation to workers at poultry processing

plants in the continental United States.

          78.107.      Mar-Jac Poultry, Inc. is a Georgia corporation located in Gainesville,

Georgia. During the Class Period, Mar-Jac Poultry, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

          79.108.      Mar-Jac Poultry MS, LLC is a Mississippi limited liability corporation

located in Hattiesburg, Mississippi. During the Class Period, Mar-Jac Poultry MS, LLC and/or its



                                                 49
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 61 of 136



predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       80.109.         Mar-Jac Poultry AL, LLC is an Alabama limited liability corporation

located in Gainesville, Georgia. During the Class Period, Mar-Jac Poultry AL, LLC and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       81.110.         Mar-Jac Poultry, LLC is a Delaware corporation located in Gainesville,

Georgia. During the Class Period, Mar-Jac Poultry, LLC and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

       82.111.         Mar-Jac Holdings, Inc. is a Delaware corporation located in Gainesville,

Georgia. During the Class Period, Mar-Jac Holdings, LLC and/or its predecessors, wholly owned

or controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

       83.112.         O.K. Foods, Inc. (“O.K. Foods”) is an Arkansas corporation headquartered

in Fort Smith, Arkansas. During the Class Period, O.K. Foods, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid compensation to workers

at poultry processing plants in the continental United States.

       84.113.         Amick Farms, LLC (“Amick Farms”) is a privately held Delaware limited

liability company with its corporate headquarters in Batesburg, South Carolina. During the Class

Period, Amick Farms, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or

other affiliates employed and paid compensation to workers at poultry processing plants in the

continental United States.



                                                50
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 62 of 136



       85.114.         Harrison Poultry, Inc. is a Georgia corporation located in Bethlehem,

Georgia. During the Class Period, Harrison Poultry, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

       86.115.         Allen Harim Foods, LLC (“Allen Harim”) is a Delaware company with its

corporate headquarters in Millsboro, Delaware. During the Class Period, Allen Harim Foods, LLC

and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and

paid compensation to workers at poultry processing plants in the continental United States.

       87.116.         Claxton Poultry Farms, Inc. is a Georgia corporation located in Claxton,

Georgia. During the Class Period, Claxton Poultry Farms, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid compensation to workers

at poultry processing plants in the continental United States.

       88.117.         Norman W. Fries, Inc., d/b/a Claxton Poultry Farms, Inc. is a Georgia

corporation located in Claxton, Georgia. During the Class Period, Norman W. Fries, Inc. and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       89.118.         Cooper Hatchery, Inc. d/b/a Cooper Farms is an Ohio corporation with its

corporate headquarters in Oakwood, Ohio. During the Class Period, Cooper Hatchery, Inc. and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       90.119.         Farbest Foods, Inc. is an Indiana company with its corporate headquarters

in Jasper, Indiana. During the Class Period, Farbest Foods and/or its predecessors, wholly owned




                                                51
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 63 of 136



or controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

       91.120.         Virginia Poultry Growers Cooperative, Inc. (“Virginia Poultry Growers

Cooperative”) is a Virginia corporation with its corporate headquarters in Hinton, Virginia. During

the Class Period, Virginia Poultry Growers Cooperative, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid compensation to workers

at poultry processing plants in the continental United States.

       92.121.         VPGC, LLC is a Virginia corporation with its corporate headquarters in

Hinton, Virginia. During the Class Period, VPGC, LLC and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid compensation to workers at poultry

processing plants in the continental United States.

       93.122.         Turkey Valley Farms, LLC is a Minnesota corporation with its corporate

headquarters in Willmar, Minnesota. During the Class Period, Turkey Valley Farms, LLC and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

compensation to workers at poultry processing plants in the continental United States.

       94.123.         The U.S. Poultry & Egg Association is a nonprofit trade association

headquartered in Tucker, Georgia that advocates for poultry processors.

       95.124.         The National Chicken Council is a nonprofit trade association

headquartered in Washington, D.C. that advocates for chicken processors.

       96.125.         The National Turkey Federation is a nonprofit trade association

headquartered in Edgefield, South Carolina that advocates for turkey processors.

       97.126.         Various other persons and corporations not named as defendants have

participated as co-conspirators with Defendants and have performed acts and made statements in



                                                52
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 64 of 136



furtherance of the conspiracy. Defendants are jointly and severally liable for the acts of their co-

conspirators whether or not named as defendants in this Complaint.

        98.       Each Defendant and co-conspirator named herein acted as the agent or joint-

venturer of, or for, the other Defendants and co-conspirators with respect to the acts, violations

and common course of conduct alleged herein.

   V.         TRADE AND COMMERCE

        99.127.         The conspiracy formed, implemented and enforced by Defendants and co-

conspirators was intended to depress, and did in fact depress, the compensation of Class Members

nationwide.

        100.128.        The conspiracy restrained competition between Defendant Processors for

the payment of wages, salaries and benefits to, and hiring of, Class Members nationwide, including

Class Members who were located in states other than the states in which the poultry processing

plants that employed them were located.

        101.129.        Defendant Processors made payments to Class Members by mailing or

transmitting funds across state lines.

        102.130.        Defendant Processors employed Class Members to process poultry for sale

in interstate and foreign commerce.

        103.131.        Defendants Agri Stats and WMS provided services to Defendant Processors

located in multiple different states and exchanged confidential, proprietary, and competitively

sensitive data among Defendant Processors across state lines.

        104.132.        The activities of Defendants and co-conspirators were within the flow of

interstate commerce of the United States, and were intended to, and did have direct, substantial,

and reasonably foreseeable effects on the interstate commerce of the United States.



                                                53
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 65 of 136



   VI.      FACTUAL ALLEGATIONS

         A. Background

            1. Poultry Industry

         105.133.     The United States Department of Agriculture defines “poultry” to mean

“any domesticated bird used for food.” The poultry industry in the United States is the world’s

largest producer of poultry meat.

         106.134.     Meat from chicken and turkey account for more than 99% of the poultry

meat produced in the United States. Chicken meat accounts for approximately 89% of the poultry

meat produced in the United States. Turkey meat accounts for approximately 11% of the poultry

meat produced in the United States.

         107.135.     Poultry processed for consumption may be sold in a variety of forms,

including fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value-

added product. The poultry processed by Defendant Processors are commodity products with little

or no differentiation between processors.

         108.136.     Poultry processing is concentrated in the hands of the Defendant Processors,

which control approximately 80 percent of the production of processed poultry in the United

States. Defendant Processors earn more than $30 billion in annual revenue from the sale of

processed poultry.

         109.137.     Defendant Processors are vertically integrated companies that control

nearly every aspect of poultry production. When commercial poultry production first emerged,

different companies owned businesses involved in the different stages of poultry production.

Specifically, different companies owned: hatcheries, where eggs are hatched; growers, which raise

the hatched birds; feed mills, which produce and supply food products for those birds; and



                                               54
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 66 of 136



processing plants, where live birds are slaughtered and turned into poultry products for sale and

consumption. Today, more than 90 percent of poultry for consumption is produced by vertically

integrated companies, such as Defendant Processors, that each own or control their own hatcheries,

feed mills, growers, and processing plants.

              2. Poultry Processing Plants

        110.138.        Once chickens and turkeys for consumption reach maturity, they are

typically processed in poultry processing plants. There are two kinds of poultry processing plants.

The first—slaughterhouse facilities—kill birds and convert the carcasses into raw poultry products

fit for human consumption. The second—further processing facilities—convert the raw chicken

and turkey into value-added forms by cutting, deboning, breading, cooking or otherwise engaging

in additional processing. The Class is comprised of workers employed by Defendant Processors,

their subsidiaries, and related entities in both slaughterhouse facilities and further processing

facilities.

        111.139.        Collectively, Defendant Processors, their subsidiaries, and related entities

currently own approximately 200 poultry processing plants in the continental United States. A

majority of those poultry processing plants are located in the South and Upper Midwest.

        112.140.        Poultry processing plants are typically located near the growers with which

they contract. As a result, the vast majority of Defendant Processors’ poultry processing plants

owned by Defendant Processors and their subsidiaries are clustered in groups in rural areas. In

fact, each Defendant Processor or its subsidiaries owns at least one poultry processing plant that

is within 32 miles of a poultry processing plant owned by another Defendant Processor or another

Defendant Processor’s poultry processing plant.subsidiary.         Indeed, with the exception of

Defendant Jennie-O, each Defendant Processor hasor its subsidiaries owns a plant that is within



                                                 55
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 67 of 136



13 miles of a poultry processing plant owned by another Defendant Processor or another Defendant

Processor’s plantsubsidiary.

          113.141.        The geographic proximity of poultry processing plants means that, in a

competitive labor market, many employees of poultry processing plants could and would switch

their employment to rival poultry processing plants when offered higher wages, higher salaries

and/or superior benefits. For that reason, each Defendant Processor has risked the loss of

processing plant employeesworkers to, and in fact did lose processing plant employeesworkers to,

another Defendant Processor’s nearby poultry processing plant.

          114.142.        The following map identifies the locations of the chicken and turkey

processing plants currently operating in the continental United States; chicken processing plants

are represented by red pins, and turkey processing plants are represented by blue pins3:




3
    Some of the pins on the map reflect more than one poultry processing plant.

                                                     56
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 68 of 136




           3. Poultry Processing Plant Workers

       115.143.        Each year during the Class Period, Defendant Processors, their subsidiaries,

and related entities collectively employed approximately 220,000 workers at their poultry

processing plants.

       116.144.        Because Defendant Processors, their subsidiaries, and related entities

produce commodity poultry products in a similarly efficient and vertically integrated manner, their

poultry processing facilities were and are characterized by highly similar operations and thus

highly similar labor requirements. Accordingly, the workers employed by Defendant Processors,

their subsidiaries, and related entities at each of their approximately 200 poultry processing plants

in the continental United States during the Class Period, i.e. Class Members, were easily

categorized into a limited set of discrete job positions.

       117.145.        For example, in their poultry processing plants, each Defendant Processor

or its subsidiaries employs “live hangers,” who hang live birds by their feet onto fast-moving metal

hooks; “eviscerators,” who remove the internal organs from bird carcasses; “deboners,” who


                                                  57
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 69 of 136



remove bones from bird carcasses; and “first line supervisors,” who supervise workers on the

processing lines.

           4. Compensating Poultry Processing Plant Workers

       118.146.       Employees at Defendant Processors’ poultry processing plants owned by

Defendant Processors, their subsidiaries, and related entities were paid either hourly wages or

annual salaries, depending on their position.

       119.147.       Approximately 90 percent of employees at those poultry processing plants

were either production workers who physically worked on processing lines to process poultry, or

maintenance workers who maintained and repaired processing line machines and/or refrigeration

systems. Those production and maintenance workers were paid hourly wages according to their

specific position and experience.

       120.148.       Approximately 10 percent of employees at Defendant Processors’ poultry

processing plants owned by Defendant Processors, their subsidiaries, and related entities were paid

annual salaries. These employees include supervisory positions such as first line supervisors who

supervised hourly-paid production workers, and plant maintenance supervisors who supervised

hourly-paid maintenance workers.

       121.149.       Both hourly-paid and salary-paid employees at Defendant Processors’

poultry processing plants alsoowned by Defendant Processors, their subsidiaries, and related

entities received employment benefits. Those benefits typically included health insurance, paid

time off, a retirement savings plan, disability insurance and life insurance. Each Defendant

Processor calculated a specific dollar value for the benefits paid to each Class Member.

       122.150.       The total compensation provided to hourly-paid Class Members, inclusive

of benefits, was referred to within the industry as the “fully loaded wage.” For example, according



                                                58
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 70 of 136



to Perdue Farms, the “fully loaded wage” at the company’s Delmarva processing plants in 2016

was $17.12 for the lowest paid plant worker. That particular “fully loaded wage” was comprised

of a $12 hourly wage plus a benefits package equal to $5.12 per hour.

       123.151.        Some hourly-paid positions at Defendant Processors’ poultry processing

plants owned by Defendant Processors, their subsidiaries, and related entities were paid higher

wages than other hourly-paid positions at the same poultry processing plants, largely due to the

greater skill and experience required by those higher-paying positions. For example, “deboners”

were typically paid more than many other non-supervisory workers at poultry processing plants.

Effectively deboning a chicken or turkey requires some experience and training, and Defendant

Processors earn more money when a bird is deboned effectively, i.e. cut closest to the bone to

maximize the amount of meat obtained. Nonetheless, the compensation for all hourly-paid

positions at poultry processing plants owned by Defendant Processors, their subsidiaries, and

related entities was determined in a systematic way using compensation schedules within each

Defendant Processor that were aligned with the compensation for the same positions atestablished

by other Defendant Processors.

       124.152.        Similarly, some salary-paid positions at Defendant Processors’ poultry

processing plants owned by Defendant Processors, their subsidiaries, and related entities were paid

higher salaries than other salary-paid positions, largely due to the greater skill and experience

required by those higher paying salaried positions. For example, a processing shift manager, who

directs a production operation for an entire section of a poultry processing plant, receives a higher

salary than a first line supervisor, who reports to the processing shift manager. Nonetheless, the

compensation for all salary-paid positions at poultry processing plants owned by Defendant

Processors, their subsidiaries, and related entities was determined in a systematic way using



                                                 59
         Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 71 of 136



compensation schedules within each Defendant Processor that were aligned with the compensation

for the same positions atestablished by other Defendant Processors.

             5.   Centralized Determination of Compensation for Poultry Processing
                  Plant Workers

          125.153.      Compensation of poultry processing plant employees comprises a

significant share of the total operating costs of each Defendant Processor. The second largest cost

component of producing poultry for consumption is the cost of poultry processing plant labor,

which on average comprises approximately 16 percent of Defendant Processors’ total operating

costs.

          126.154.      Decisions regarding the compensation of workers at poultry processing

plant employees across the countryplants owned by Defendant Processors, their subsidiaries, and

related entities were made exclusively by and at each Defendant Processors’ corporate

headquarters during the Class Period. This reflects the significance of labor costs to Defendant

Processors’ overall profitability. While local plant managers sometimes made recommendations

for wage adjustments, the hourly wages, annual salaries and employment benefits were ultimately

determined and approved by senior executives at each Defendant Processor’s corporate

headquarters. The fact that decision-making regarding wages, salaries and benefits was centralized

in the hands of senior corporate executives materially facilitated the formation and implementation

of the compensation-fixing conspiracy alleged herein.

          127.155.      Multiple former human resources employees of the Defendant Processors

have explained that senior executives at corporate headquarters exclusively set the wages, salaries

and benefits of processing plant employees across the country in a centralized fashion. For

example, a former human resources manager who worked at three different poultry processing

plants owned by Tyson, Pilgrim’s and Perdue during the Class Period stated that compensation

                                                60
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 72 of 136



paid to poultry processing plant workers at all three companies was exclusively determined at and

by each of the company’s corporate offices. Similarly, a former human resources manager who

worked at poultry processing plants owned by Perdue and George’s stated that wages, salaries and

benefits paid to all poultry processing plant employees by both companies were determined at and

by each of the company’s corporate headquarters.

       128.156.        During the Class Period, senior executives of the Defendant Processers

determined the hourly wages, annual salaries, bonuses and employment benefits for Class

Members across the country in a formulaic way, establishing schedules that compensated

employees according to their specific positions in the poultry processing plants.

       129.157.        For example, a former Tyson Foods employee stated that hourly wages set

by Tyson’sTyson Foods’ corporate headquarters were “very tightly structured.” The former Tyson

Foods employee explained that Tyson’sTyson Foods’ corporate office established a “wage scale”

for all of Tyson’s hourly-paid workers at Tyson poultry processing plant workersplants consisting

of a starting hourly rate for each position and incremental increases for that starting hourly rate up

to the maximum wage. The former Tyson Foods employee noted that the wage structure was

determined at the corporate level “before” individual plant managers “even started talking about

it.” AThe former Tyson Foods employee also noted that, under Tyson’sthe company’s wage scale,

hourly production workers received “consistent” wages within divisions, regardless of the location

of the poultry processing plant.

           6. Limited Role of Labor Unions

       130.158.        Approximately one-third of hourly-paid workers at poultry processing

plants are members of unions. The United Food and Commercial Workers International Union

represents approximately 90% of those unionized workers.



                                                 61
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 73 of 136



       131.159.        There is not a significant disparity between the compensation provided to

unionized and non-unionized workers in Defendant Processors’ poultry processing plants owned

by Defendant Processors, their subsidiaries, and related entities. Collective bargaining agreements

often specify a particular wage increase for year one and then often require that, in subsequent

years of the agreements, unionized workers are entitled to the average wages per position paidset

by the Defendant Processor. Those average wages are calculated based on what is paid to both

unionized and non-unionized workers.

           7. Demographics of Hourly-Paid Poultry Processing Plant Workers

       132.160.        During the Class Period, the compensation provided to hourly-paid workers

in Defendant Processors’ poultry processing plants owned by Defendant Processors, their

subsidiaries, and related entities was artificially depressed and left many of those workers in

poverty. A 2015 report by the nonprofit Oxfam America titled “Lives on the Line” states, “Most

workers on the poultry processing line earn wages that place them near or below the poverty line.

Wages average around $11 per hour; annual income for most is between $20,000 and $25,000.

The federal poverty level for a family of three in 2015 is $20,090; for a family of four it’s $24,250.

An average poultry worker supporting two children qualifies for Head Start, SNAP (food stamps),

and the National School Lunch Program. In addition, workers often turn to local charities and

food banks to supplement their income; in many poultry towns, thrift stores and food banks

dominate local storefronts.”

       133.161.        Despite the poor compensation, working on a processing line in a poultry

plant is one of the most dangerous jobs in the United States. The 2015 report by Oxfam America

states that “the rates of injuries and illness” in poultry processing plants “are shockingly high.”

The Occupational Safety and Health Administration (“OSHA”) and the United States Department



                                                 62
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 74 of 136



of Labor classify poultry as “a hazardous industry.” In February 2015, OSHA acknowledged that

“the incidence rate of occupational illness cases, including musculoskeletal disorders, reported in

the poultry industry in 2011 and 2012 has remained high—at more than five times the average for

all US industries.” In April 2015, the Centers for Disease Control and the National Institute for

Occupational Safety and Health reported the results of an evaluation of 191 poultry workers at a

plant in Maryland: 76 percent had abnormal results from a nerve conduction test (indicating

damage to nerves), and 34 percent had evidence of carpal tunnel syndrome. In 2004, Human

Rights Watch reported that poultry workers are 14 times more likely than other workers to suffer

debilitating injuries stemming from repetitive trauma—like “claw hand” (in which the injured

fingers lock in a curled position) and ganglion cysts (fluid deposits under the skin).

        134.162.        In a 2016 report titled “No Relief,” Oxfam America wrote, “While the

poultry industry today enjoys record profits and pumps out billions of chickens, the reality of life

inside the processing plant remains grim and dangerous. Workers earn low wages, suffer elevated

rates of injury and illness, toil in difficult conditions, and have little voice in the workplace.”

        135.163.        Due to the poor compensation, grueling work and high risk of physical

injury, many Americans have no interest in employment as an hourly-paid worker in a poultry

processing plant. For that reason, Defendant Processors, their subsidiaries, and related entities

often recruit workers who have limited alternative options for employment. Many of the hourly-

paid workers recruited and hired by Defendant Processors, their subsidiaries, and related entities

in poultry processing plants do not speak English and lack significant education.

        136.164.        Christopher Cook, author of the book “Diet for a Dead Planet: Big Business

and the Coming Food Crisis,” said that poultry processors recruit “a variety of economically

desperate and socially isolated populations.” Debbie Berkowitz, OSHA’s former Senior Policy



                                                  63
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 75 of 136



Adviser, said, “It’s an industry that targets the most vulnerable group of workers and brings them

in. And when one group gets too powerful and stands up for their rights, they figure out who’s

even more vulnerable and move them in.”

       137.165.          Many of the hourly-paid workers recruited and hired by Defendant

Processors, their subsidiaries, and related entities are migrant workers, refugees, asylum-seekers,

immigrants employed under EB3 visas, prison laborers, and participants in court-ordered

substance abuse programs. In a 2015 report, Oxfam America wrote, “The poultry industry has a

complicated history of tapping marginalized populations for its workforce. … Of the roughly

250,000 poultry workers in the US, most are minorities, immigrants, or refugees, and a significant

percentage is female.”

       138.166.          For example, Norman Beecher, a former Human Resources manager for co-

conspirator Case Farms, actively recruited refugees from the Guatemalan civil war. Mr. Beecher

explained to historian Leon Fink, “I didn’t want [Mexicans]. Mexicans will go back home at

Christmastime. You’re going to lose them for six weeks. And in the poultry business you can’t

afford that. You just can’t do it. But Guatemalans can’t go back home. They’re here as political

refugees. If they go back home, they get shot.”

       139.167.          In a 2017 article titled “Exploitation and Abuse at the Chicken Plant,” The

New Yorker reported that Case Farms “finds new ways to keep labor costs down. For a time, after

the Guatemalan workers began to organize, Case Farms recruited Burmese refugees. Then it

turned to ethnic Nepalis expelled from Bhutan, who today make up nearly 35 percent of the

company’s employees in Ohio. … Recently, Case Farms has found a more captive workforce. One

blazing morning last summer in Morganton, an old yellow school bus arrived at Case Farms and

passed through the plant’s gates, pulling up to the employee entrance. Dozens of inmates from the



                                                  64
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 76 of 136



local prison filed off, ready to work at the plant.”

            8.      Demographics of Salary-Paid Poultry Processing Plant Employees

        140.168.          To obtain a salaried position at Defendant Processors’ poultry processing

plants owned by Defendant Processors, their subsidiaries, and related entities, an applicant must

satisfy certain education and experience requirements and also speak fluent English. For example,

to obtain a position as a first line supervisor at a Defendant Processor, which is one of the lowest

paid salaried positions in a poultry processing plant, an applicant must ordinarily have obtained a

high school diploma or GED, is strongly preferred to have a Bachelor’s degree in a related field

(e.g. Poultry Science, Animal Science, Agriculture or Business Management), must have a

minimum of 1-3 years of supervisory experience, must possess strong written and verbal

communication skills, and is expected to be proficient with computers. Accordingly, only

educated, skilled and experienced individuals can obtain salaried positions at Defendant

Processors’ poultry processing plants owned by Defendant Processors, their subsidiaries, and

related entities.

        B. Conspiracy to Fix Compensation

        141.169.          Beginning in January 2009 and continuing to the present, Defendants have

conspired with each other to fix and depress the compensation paid to employees of Defendant

Processors, their subsidiaries, and related entities at poultry processing plants in the continental

United States.

        142.170.          Multiple events took place in the poultry industry in 2008 and 2009 that

facilitated the formation and implementation of the conspiracy, including:

        a. In 2008, Tyson Foods, the largest poultry processor in the United States, re-subscribed

            to Agri Stats. Tyson Foods had previously terminated its relationship with, and



                                                  65
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 77 of 136



           subscription to, Agri Stats, but the company resumed exchanging detailed and

           proprietary compensation information with other Defendant Processors through Agri

           Stats in 2008.

       b. In December 2008, the second largest poultry processor, Pilgrim’s Pride Corporation,

           filed for bankruptcy.    The bankruptcy resulted from total costs—including labor

           costs—exceeding the revenue earned by the company. The bankruptcy of Pilgrim’s

           Pride Corporation triggered competing poultry processors to consider methods of

           managing costs in order to avoid the same fate.

       c. In 2009, following the bankruptcy filing of Pilgrim’s Pride Corporation, the

           multinational JBS S.A, which is the largest meat processing company in the world,

           acquired a majority stake in Pilgrim’s Pride Corporation.. The acquisition resulted in

           a change in the leadership of the human resources department at Pilgrim’s Pride

           Corporation.

       d. In April 2009, the human resources committees of the three leading trade associations

           representing the interests of Defendant Processors—the National Chicken Council, the

           U.S. Poultry & Egg Association and the National Turkey Federation—merged to form

           the Joint Poultry Industry Human Resources Council.

       143.171.       Defendants formed and implemented the conspiracy to reduce labor costs

and maximize profits. In the absence of the conspiracy, Defendant Processors, their subsidiaries,

and related entities would have competed with each other for labor during the Class Period by

offering higher wages, higher salaries and superior benefits to Class Members. This is particularly

true given that each Defendant Processor or its subsidiaries owns and operates a poultry processing

plant that is within 32 miles of another Defendant Processor’sa poultry processing plant owned by



                                                66
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 78 of 136



another Defendant Processor or another Defendant Processor’s subsidiary (and, other than Jennie-

O Turkey Store, each Defendant Processor other than Jennie-O hasor its subsidiaries owns a plant

that is within 13 miles of another Defendant Processor’s a poultry processing plant owned by

another Defendant Processor or another Defendant Processor’s subsidiary), meaning that many

workers could easily switch to rival poultry processing plants offering better compensation in a

competitive market. The conspiracy permitted Defendant Processors to restrain competition for

poultry processing plant workers and thus reduce labor costs and increase profits.

       144.172.       In furtherance of the formation, implementation and enforcement of the

conspiracy, Defendants have engaged in the following misconduct:

       a. Conducted “off the books” in-person meetings between senior executives of Defendant

           Processors during which they fixed and depressed the wages, salaries and benefits paid

           to workers at poultry processing plants;

       b. Exchanged detailed, timely and competitively sensitive compensation data through

           Agri Stats and WMS, thereby permitting Defendants to continuously identify how

           much each Defendant Processor was, its subsidiaries, and related entities were paying

           poultry processing plant workers;

       c. ConductedInstructed their poultry processing plants to engage in direct plant-to-plant

           exchanges of compensation data, including data regarding anticipated future increases

           to hourly wages.

           1.   “Off the Books” In-Person Meetings to Fix Compensation

       145.173.       Beginning on or before 2009, senior executives of Defendant Processors

conducted regular in-person meetings to exchange information about, discuss and ultimately fix

the wages, salaries and benefits provided to their employeesworkers at poultry processing plants



                                               67
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 79 of 136



in the continental United States.

       146.174.        During each year of the Class Period, senior executives from the Defendant

Processors who were responsible for determining the compensation of workers at poultry

processing plants conducted an in-person meeting at the Hilton Sandestin Resort Hotel & Spa in

Destin, Florida. According to former employees of Perdue and Pilgrim’s, those meetings were

attended by Directors of Compensation, Directors of Benefits, Compensation Analysts and/or

Vice-Presidents of Human Resources from each of the leading poultry processors.

       147.175.        These annual meetings were spearheaded and conducted by a secretive

“Compensation Committee.” During the Class Period, the leadership of the Compensation

Committee rotated among the Defendant Processors. For example, in 2015, the Compensation

Committee was co-chaired by Jon Allen, Corporate Human Resources Director of Fieldale Farms,

and Bert Neuenschwander, Manager of Compensation for Foster Farms, LLC.

       148.176.        While these meetings of the Compensation Committee often occurred

around the same time as the U.S. Poultry & Egg Association’s well-publicized annual Human

Resources Seminar, the meetings were not part of the association’s published schedule (or any

other association’s published schedule). According to a former senior executive of Perdue Farms,

the meetings were “off the books” because of the confidential nature of the communications.

       149.177.        During the annual “off the books” meetings of the Compensation

Committee held at the Hilton Sandestin Resort Hotel & Spa during the Class Period, the senior

executives of Defendant Processors engaged in two procedures to fix and depress the

compensation of Class Members. First, the executives exchanged timely data regarding wages,

salaries and benefits paid to Class Members through a comprehensive and detailed survey.

Second, the executives held roundtable discussions to agree on and fix compensation paid to Class



                                               68
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 80 of 136



Members.

         150.178.     A former employee of Pilgrim’s explained that, each year, both the

commission of the annual survey and the off-the-books meeting attended by senior executives of

Defendant Processors were fully paid by one of the three largest poultry processors. Those three

largest poultry processors—which included Tyson Foods and Pilgrim’s—would alternate payment

of the survey and roundtable meeting each year. For example, Tyson Foods would pay for the

survey and meeting one year; Pilgrim’s would pay for the survey and meeting the next year; a third

Defendant Processor would pay for the survey and meeting the following year; and the cycle would

renew.

         151.179.     During the Class Period, the comprehensive survey was conducted by

WMS, a compensation consulting firm based in Pottstown, Pennsylvania. WMS states on its

website that it “offers many types of surveys from industry-specific compensation surveys to

company-specific job content surveys. Unlike traditional surveys that yield ambiguous answers

to generic questions, our company or industry-tailored assessments are based on real programs and

issues within your organization or industry that result in answers based on real-time data.”

         152.180.     Prior to each annual “off-the-books” meeting of the Compensation

Committee held during the Class Period, each Defendant Processor provided detailed information

to WMS regarding wages, salaries and benefits paid to Class Members, including current hourly

rates and current salaries for poultry processing positions. A former employee of Pilgrim’s

explained that each participating Defendant Processor submitted detailed wage, salary and benefits

information to WMS for “all positions within the facilities.” She explained that the compensation

data submitted to WMS included average hourly wages or annual salaries for each processing line

position as well as the number of people employed in each such position. She further explained



                                                69
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 81 of 136



that the benefits data submitted to WMS included identifying which health insurance plans were

offered, the price of health insurance premiums, how much of that premium was paid by the

employer, the value of health insurance deductibles, the number of paid time-off allowances, and

the value of 401(k) retirement plan contributions.

       153.181.         At the annual “off-the-books” meetings of the Compensation Committee,

WMS randomly assigned a number to each attending Defendant Processor and subsequently

circulated the results of the compensation survey to the attendees of the in-person meeting, with

the names of the Defendant Processors replaced by their randomly assigned number. At the “off-

the-books” meetings, WMS also delivered a PowerPoint presentation that emphasized the average

and median wage rates and salaries for each poultry processing plant position based on the survey

data provided by the Defendant Processors, thereby establishing benchmarks that facilitated

compensation-fixing discussions.

       154.182.         The results of the WMS survey that were distributed at the “off-the-books”

meetings of the Compensation Committee provided detailed compensation data for both salaried

employees and hourly-paid employees.         The section covering salaried employees provided

substantial data regarding the salaries and bonuses paid to approximately 40 positions by

Defendant Processors.. For each of those approximately 40 salaried positions, the annual WMS

survey results provided the following information, aggregated from each of the participating

Defendant Processors:

          Base salary

          Bonus pay (the average bonus paid for the last 12 months)

          Total compensation (base salary plus average bonus)

          Actual incentive percent (the average bonus paid as a percent of base compensation)


                                                70
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 82 of 136



          Target opportunity percent (the target opportunity as a percent of base compensation)

          Maximum opportunity percent (the maximum opportunity as a percent of base
           compensation)

          Base salary policy (including the minimum midpoint and maximum policy)

The WMS PowerPoint presentation that accompanied the distribution of the survey results also

identified, for each of the approximately 40 salaried positions, how much the following values had

increased, by percentage, since the previous year: base salary, midpoint salary and total

compensation.

       155.183.       Another section of the WMS survey results specifically addressed hourly-

paid workers at Defendant Processors’ poultry processing plants owned by Defendant Processors,

their subsidiaries, and related entities. The survey results organized those hourly-paid workers

into the following three categories: processing workers, maintenance workers, and refrigeration

technicians. For each of those three categories of hourly-paid workers, the annual WMS survey

provided the following information, aggregated from each of the participating Defendant

Processors:

          Entry level start rate (wage rate when worker is hired)

          Entry level base rate (rate attained within 6-12 months for lowest production scale)

          Weighted average base rate

          Highest level base rate (rate attained within 6-12 months for highest production scale)

          Amount of 2nd Shift Premium (premium paid for working the evening shift)

          Amount of 3rd Shift Premium (premium paid for working the night shift)

          Annual turnover percentage

The WMS survey results organized this wage data on both a national basis and state-by-state basis.

The WMS PowerPoint that accompanied the distribution of the survey results also identified how

                                               71
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 83 of 136



much each of the following increased by percentage since the previous year: entry level start rate,

weighted average base rate, and highest level base rate.

       156.184.        For each and every annual salary and hourly wage reported in the WMS

survey results, which covered approximately 45 positions at Defendant Processors’ poultry

processing plants, the following details were provided:

          90th Percentile: Ninety percent of participants pay below the 90th percentile.

          75th Percentile: Seventy-five percent of participants pay below the 75th percentile.

          Median

          Average

          Weighted Average: The data weighted by the number of employees associated with
           each participating processor.

          25th Percentile: Twenty-five percent of participants pay below the 25th percentile.

          10th Percentile: Ten percent of participants pay below the 10th percentile.

       157.185.        The WMS survey results also provided exhaustive data about the benefits

provided to both salaried and hourly-paid employees at poultry processing plants operated by

Defendant Processors., their subsidiaries, and related entities. For example, the WMS survey

results provided information about: (1) the value of contributions made to pension plans; (2) the

amount of life insurance coverage; (3) the amount of insurance coverage for accidental death and

dismemberment; (4) the amount of coverage for long-term disability insurance; (5) the amount and

duration of short-term disability insurance; (6) the number of permitted sick leave days; (7) the

number of annual holidays; (8) the number of annual vacation days (based on the duration of

employment); (9) the amount of health care costs per employee; (10) the amount of cost-sharing

for medical insurance plans; (11) the size of deductibles for medical insurance plans; (12) the scope

of prescription drug coverage; (13) the scope and cost of dental plans; and (14) parental leave

                                                 72
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 84 of 136



policies.

        158.186.      Despite WMS’s superficial attempts to conceal the sources of specific data

in the survey results, it was made apparent to attendees of the off-the-books meetings—by the

nature of the data and related conversations between attendees—which Defendant Processor had

provided which compensation information. A former employee of Perdue Farms explained that it

was not difficult to determine which company reported which compensation data in the WMS

survey when “you’re sitting in a meeting and the person across from you [from a competing

processor] is reporting on what they do.” Indeed, a former employee of Pilgrim’s said that

attendees at the in-person meetings discussed with each other whether they paid a particular

position less or more than the WMS survey average and also discussed why they paid certain

positions higher or lower wages depending upon the responsibility assigned to that position.

        159.187.      Defendant Processors used the WMS survey results to modify and

harmonize their compensation systems. For example, a former employee of Pilgrim’s said she

used the hourly wage and annual salary data from the WMS survey to help establish the hourly

wages and annual salary rates at Pilgrim’s. Similarly, a former employee of another poultry

processor that attended the off-the-books meetings of the Compensation Committee explained that

the company used the WMS survey results to align its wages with those of other poultry processors

that participated in the WMS survey.

        160.188.      After WMS had circulated the survey results to executives of the Defendant

Processors at the annual “off-the-books” meetings of the Compensation Committee during the

Class Period, those executives engaged in roundtable discussions to review the results of the WMS

survey and to determine and agree upon the optimal compensation for poultry processing plant

workers, including the optimal benefits. According to a former employee of Perdue Farms, the



                                               73
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 85 of 136



executives at the off-the-books meetings discussed specific “benefit information” such as health

insurance deductibles, paid time off and 401(k) plans. During these roundtable discussions, the

senior executives of the Defendant Processors agreed upon and fixed the wages, salaries and

benefits that they would provide to employees at poultry processing plants in the continental

United States, i.e. Class Members.      During those discussions, the senior executives of the

Defendant Processors also chastised any Defendant Processor that had deviated—by making

unauthorized increases to worker compensation—from wages, salaries and benefits that had been

fixed at prior in-person meetings.

       161.189.        At the “off the books” meetings of the Compensation Committee,

executives of the Defendant Processors would specifically discuss, and agree upon, plans for salary

raises and bonus budgets for the upcoming year. Such discussions and agreement had the

predictable effect of limiting raises and bonuses paid to Defendant Processors’ employees at

poultry processing plants owned by Defendant Processors, their subsidiaries, and related entities.

       162.190.        Similarly, at those “off the books” meetings, executives of the Defendant

Processors would present detailed comparisons about how actual salary changes and bonus

budgets from the preceding year compared with the planned salary changes and bonus budgets

that had been devised at the previous year’s meeting. Such discussions facilitated the enforcement

of the conspiracy to fix the compensation of Defendant Processors’ employees at poultry

processing plants owned by Defendant Processors, their subsidiaries, and related entities.

       163.191.        A senior executive from Tyson Foods noted during a private conversation

in or around 2018 that the discussions about wages, salaries and benefits at the “off the books”

meetings held at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida were so inappropriate

and improper that that the company would no longer attend them. At the time of that decision,



                                                74
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 86 of 136



Tyson Foods had been named as a defendant in a different antitrust class action case.

       164.192.       During the Class Period, representatives from the Defendant Processors

regularly attended and participated in the annual “off-the-books” meetings of the Compensation

Committee at which competitively sensitive compensation data was exchanged and the wages,

salaries and benefits of Class Members were discussed and fixed. Indeed, Defendants Processors

were prohibited from using the WMS survey to just remotely exchange compensation data.

According to a former employee of Keystone who attended some of the meetings, a poultry

processor would be expelled from the Compensation Committee if it failed to attend the annual in-

person meeting two years in a row.

       165.193.       As an example of the scope of participation in the annual Compensation

Committee meeting, the following Defendants and co-conspirators attended the particular “off-

the-books” in-person meeting in April 2017 at the Hilton Sandestin Resort Hotel & Spa in Destin,

Florida: Tyson Foods, Pilgrim’s, Perdue Farms, Koch Foods, Wayne Farms, George’s, Inc.,

Keystone, Fieldale Farms, Simmons Foods, Butterball, Cargill, Cooper Farms, Foster Farms, LLC,

Amick Farms, LLC, Case Foods, Inc., OK Foods, Inc., and Allen Harim Foods, LLC. Other

Defendants and co-conspirators attended other “off-the-books” annual meetings of the

Compensation Committee during the Class Period.

       166.194.       While most of the Defendant Processors have participated in the WMS

surveys and related “off-the-books” meetings of the Compensation Committee since the onset of

the Class Period, the Defendant Processors that process more turkey than chicken in the United

States—i.e. Butterball, Jennie-O, and Cargill—joined the annual WMS survey and “off the books”

meetings for the first time in or around 2015. Prior to joining the WMS survey and related

meetings in or around 2015, these Defendant Processors that substantially process turkey



                                               75
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 87 of 136



exchanged compensation data through another annual survey that was conducted by the National

Turkey Federation. According to a former employee of Butterball, the leading turkey processors

in the country reported salaried and hourly wages of “fairly specific” positions within their turkey

processing plants to the National Turkey Federation each year, which compiled the information

and distributed the combined survey results to those turkey processors. The compensation survey

conducted by the National Turkey Federation, which only covered turkey processors, helped

restrain the compensation of workers in poultry processing plants in the United States prior to

2015.

            2. Exchanging Detailed Compensation Data Through Agri Stats

         167.195.      In addition to conducting “off the books” in-person meetings during which

they discussed and fix wages, salaries and benefits, Defendant Processors also exchanged detailed

and competitively sensitive compensation data each month in furtherance of the conspiracy

through a subscription to Agri Stats. The agreement to exchange, and the actual exchange of,

detailed compensation data through Agri Stats itself restrained compensation competition for

processing plant workers in the poultry industry, and greatly facilitated the formation,

implementation and enforcement of the conspiracy to depress compensation.

         168.196.      Agri Stats provided an unparalleled ability for Defendant Processors to

implement, and monitor each other’s compliance with, their collusive agreement to depress

compensation. During the Class Period, Agri Stats facilitated the electronic exchange of terabytes

of competitively sensitive compensation data between the Defendant Processors. Agri Stats also

monitored and audited this data to ensure it was accurate. By providing this service, Agri Stats

became a central part of Defendants’ collusion to suppress compensation.

         169.197.      Indeed, a former employee of Perdue Farms during the Class Period stated



                                                76
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 88 of 136



that Agri Stats was responsible for “collusion in the poultry industry.”

       170.198.        Agri Stats is a small company, headquartered in Fort Wayne, Indiana. Agri

Stats describes itself as a “management reporting and benchmarking company” that “provides

consultation on data analysis, action plan development and management practices of participating

companies.” Agri Stats’s mission is to “[i]mprove the bottom line profitability for our participants

by providing accurate and timely comparative data while preserving confidentiality of individual

companies.”

       171.199.        To the outside world, the role of Agri Stats is almost invisible. No

uninitiated poultry processing worker could realize the profound anticompetitive impact Agri Stats

has had on the poultry processing industry. Agri Stats services are not for the public, and its reports

are not publicly available. Agri Stats refuses to sell its information and reports to just any

customer. Blair Snyder, the former president of Agri Stats, said in 2009, “Agri Stats has always

been kind of a quiet company. There’s not a whole lot of people that know a lot about us obviously

due to confidentiality that we try to protect. We don’t advertise. We don’t talk about what we do.

It’s always kind of just in the background, and really our specialty is working directly with

companies about their opportunities and so forth.”

       172.200.        During the Class Period, Agri Stats partnered with each of the Defendant

Processors to electronically collect and exchange timely information regarding compensation of

their employeesworkers at poultry processing plants owned by Defendant Processors, their

subsidiaries, and related entities in the United States. Upon information and belief, in the wake of

a $1.3 billion jury verdict in 2004 against Tyson Foods for a conspiracy to manipulate

compensation for cattle farmers, increased fears of antitrust liability led Tyson Foods to withdraw

from Agri Stats. However, in or around January 2008, Tyson Foods resumed its subscription with



                                                  77
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 89 of 136



and participation in Agri Stats. Upon information and belief, on or around 2014, Tyson Foods

again withdrew from Agri Stats but then again resumed its subscription with and partnership in

Agri Stats in or around 2016.

          173.201.        During the Class Period, Agri Stats gathered compensation information

from, and exchanged information between, more than 95 percent of U.S. poultry processors. Agri

Stats’s full-market coverage of the poultry processing industry afforded Defendant Processors the

power to coordinate and suppress compensation through the use of the internet. During an October

2009 earnings calls for Defendant Sanderson Farms, the former president of Agri Stats, Blair

Snyder, said, “All right, who is at Agri Stats? As we talked about, it’s a parent company for

subsidiary companies that support the industry. The whole goal is to support the industry. We do

have 97% of the broiler4 industry participating, about 95% of the turkey industry. . . .The fact that

we’ve got high 90 percentage of both broilers and turkeys, this pretty much represents about

anybody that’s out there in the broiler industry. . . .[For t]urkey participants, pretty much it’s a list

of who’s who in the turkey business.”

          174.202.        During the Class Period, on a monthly basis, each Defendant Processor

provided to Agri Stats the effective salary and wage rates regardingfor categories of plant workers

fromemployed at each of their poultry processing plantsplant owned by the Defendant Processor,

its subsidiaries, and related entities in the continental United States to Agri Stats. That information

was transmitted to Agri Stats through direct electronic submissions by the Defendant Processors.

Agri Stats utilized an audit process to verify the accuracy of data regarding each plant.

          175.203.        Agri Stats subsequently compiled the compensation data that it received

from the Defendant Processors and, each and every month during the Class Period, distributed that



4
    The term “broiler” means chicken raised for meat consumption.

                                                    78
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 90 of 136



disaggregated compilation to each of the subscribing Defendant Processors. The compilation

included current effective salaries and hourly wage rates for categories of workers at poultry

processing plants throughout the continental United States operated by Defendant Processors.,

their subsidiaries, and related entities. The compilation also included average salary and hourly

wage rates for poultry processing plant positions, both nationwide and broken down by region.

Additionally, the compilation identified the productivity of particular processing plant positions,

such as birds per person hour and labor hours per pound.

       176.204.        While Agri Stats claims the distributed data is anonymous, the data is

sufficiently granular and disaggregated that executives of Defendant Processors could and did

easily and precisely match the distributed compensation data to specific poultry processing plants

owned by specific Defendant Processors and their subsidiaries in specific regions.

       177.205.        A former employee of Perdue Farms during the Class Period said that Agri

Stats data was “supposedly confidential” but he knew from being in the industry and around the

“good old boy system” that Perdue Farms and every other poultry processor participating in Agri

Stats knew precisely which company reported which data. He added that it is “just bullshit” to

suggest that Defendant Processors did not know which company was reporting which

compensation data to Agri Stats and explained that Defendant Processors had “been looking at the

same numbers for years so they’ve figured out who is who.”

       178.206.        A former employee of Pilgrim’s during the Class Period explained that Agri

Stats data could “totally” be reverse engineered to determine which company’s plant was

associated with which reported data and that, during meetings at processing plants to review Agri

Stats data, colleagues would specifically point out that certain compensation data was associated

with a particular competitor’s plant in a specific location.



                                                 79
        Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 91 of 136



         179.207.      A former employee of Perdue Farms said that Perdue Farms brought in Agri

Stats personnel to teach management “how to extract information” from Agri Stats data.

         180.208.      Similarly, a former employee of Butterball explained that “you could figure

out” which company reported which data to Agri Stats, including compensation data, by speaking

with Agri Stats representatives who provided the data. Agri Stats representatives would often

assist Defendant Processors in identifying the sources of Agri Stats data, including compensation

data.

         181.209.      During the Class Period, Agri Stats met with each Defendant Processor and

its executives quarterly. Since Agri Stats travelled between each Defendant Processor regularly

and discussed the nonpublic, proprietary data at those meetings, Agri Stats was in a unique position

to share information among Defendant Processors to enforce the agreement. Additionally, during

each year of the Class Period, Agri Stats and its subsidiary Express Markets Inc. held “Broiler

Outlook Conferences” that were attended by senior executives of the Defendant Processors and

which addressed some of the data collected by Agri Stats from Defendant Processors.

         182.210.      As a result of their subscriptions to Agri Stats, during each month of the

Class Period, Defendant Processors could determine and knew how much each subscribing

Defendant Processor and co-conspirator was paying in compensation to Class Members at their

poultry processing plants.    Defendant Processers used the Agri Stats exchange of current

compensation data in combination with the previously discussed meetings to harmonize the

compensation paid to Class Members and to monitor and confirm that no conspirator deviated

from the compensation-fixing conspiracy. A former employee of Perdue Farms said that it would

be “stupid to think” that Agri Stats did not have “an influence on” poultry processing worker

wages.



                                                80
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 92 of 136



       183.211.        Agri Stats exchanged detailed compensation information between

Defendant Processors on a monthly basis during the Class Period. This monthly dissemination of

compensation data from each of the Defendant Processors allowed the Defendants to efficiently

implement the compensation-fixing scheme and systematically monitor and enforce compliance

with it. Defendants were able to constantly monitor each other’s compensation levels to ensure

that no Defendant Processor offered materially more in compensation than another. A former

Butterball employee said there was “no question about it” that Agri Stats was used by poultry

processors to monitor each other’s performance.

       184.212.        During the Class Period, Defendant Processors regularly reviewed Agri

Stats compensation data at corporate headquarters and at each individual plant. For example, at

poultry processing plants operated by Perdue, Agri Stats data was reviewed at monthly or quarterly

plant meetings during the Class Period. Similarly, a former employee of George’s Foods, LLC

said that Agri Stats data was reviewed during quarterly plant meetings during the Class Period to

assess performance. Joe Sanderson, then-CEO and Chairman of Sanderson Farms, stated publicly

that “we live and die by Agri Stats.” A former employee of Perdue Farms said that Perduethe

company spent “enormous effort analyzing Agri Stats” and that the CEO was an “Agri Stats guru

and nut” who had an “absolute understanding” of the reported Agri Stats data. A former Butterball

employee said that “Agri Stats was big” at the company.

       185.213.        Defendant Processors regularly relied upon Agri Stats data to set the

compensation of workers at poultry processing plants. For example, a former employee at a

Pilgrim’s plant said that a Pilgrim’s corporate officer visited the plant every quarter to review Agri

Stats data with plant management; that during those meetings, Agri Stats wage data regarding

processing plant workers was extensively compared with the plant’s own wage figures; and that,



                                                 81
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 93 of 136



when the Agri Stats data was being reviewed, the shared goal of the corporate officer and the plant

managers was to ensure that the Pilgrim’s plant was paying wages that were exactly in the middle

of the reported Agri Stats wage data. The former employee of Pilgrim’s explained that a

department at Pilgrim’s corporate office was specifically tasked with visiting each poultry

processing plant operated by Pilgrim’s to ensure that their compensation rates were exactly in the

middle of reported Agri Stats data.

       186.214.       In 2009, shortly after Pilgrim’s had filed for bankruptcy in December 2008,

the company engaged in collective bargaining negotiations with United Food and Commercial

Workers International Union as part of a reorganization plan. During the course of those

negotiations, Pilgrim’s executives insisted that labor costs be within the Agri Stats average range

in each of the company’s domestic poultry processing plants.

       187.215.       Similarly, a former employee of Butterball explained that the company

relied on Agri Stats when engaging in collective bargaining negotiations with unions that

represented poultry processing workers. The former Butterball employee explained that the

company would use Agri Stats to “show unions the average pay in the industry” and insisted during

negotiations that wages “would have to be within the parameters” contained in Agri Stats.

       216.    Notably, Pilgrim’s and Butterball only disclosed “average” industrywide pay

figures obtained from Agri Stats to the unions when engaging in collective bargaining

negotiations—not disaggregated, company-specific or plant-specific Agri Stats wage data or any

actual Agri Stats written reports. Because Agri Stats will only sell its reports to processors who

also provide data for inclusion in those reports, unions and their members were not able to obtain

the Agri Stats reports themselves.

       188.217.       Defendant Processors knew that they could rely on Agri Stats data to set



                                                82
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 94 of 136



compensation and enforce the conspiracy because Agri Stats audited the raw data collected from

each Defendant Processor. Such auditing ensured that no Defendant Processor or co-conspirator

could cheat on the compensation-fixing agreement by covertly providing higher wages, salaries or

benefits.

       189.218.       To ensure the accuracy of its reports, Agri Stats physically visited each

Defendant Processor to collect data. Specifically, Agri Stats would establish an initial data

collection process, wherein staff would conduct on-site meetings for approximately one week to

identify data locations, files, and formats. Agri Stats staff would then spend approximately three

weeks inputting and converting data from the Defendant Processor and preparing auditors for

monthly analysis of that data. Moving forward, the Defendant Processor would upload data in

real-time to Agri Stats, and internal auditors would examine the uploaded data and perform

monthly audits.

       190.219.       There is no plausible, non-conspiratorial justification for Defendant

Processors, with Agri Stats’ agreement and participation, to have shared, on a monthly basis,

highly confidential and proprietary information about their current compensation torates for

poultry processing plant workers, as broken down by position. In a competitive market, such

proprietary, competitively sensitive information would remain a closely guarded secret.

       191.220.       Sharing the detailed compensation data contained in the Agri Stats reports

between Defendant Processors was unnecessary for controlling costs. If a Defendant Processor

sought to lower its costs, it was free to do so without first exchanging disaggregated, current,

granular, competitively sensitive compensation data with rival poultry processors.

       192.221.       The data exchanged between Defendant Processors through Agri Stats bears

all the hallmarks of an enforcement mechanism for an anticompetitive compensation scheme. The



                                               83
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 95 of 136



information contained in Agri Stats reports was current and specific to individual poultry

processors and their plants. The information about each Defendant Processor’s compensation rates

was detailed, including average salary and hourly wage rates for each poultry processing plant

position, both nationwide and broken down by region.           Moreover, none of the Agri Stats

information exchanged between Defendant Processors was publicly available. Indeed, Defendant

Processors were required to pay millions of dollars over the Class Period to access the

compensation data, and Agri Stats only allowed a Defendant Processor to receive compensation

data if that processor reciprocated and shared detailed compensation data. Accordingly, Agri

Stats’s collection and dissemination of such competitively sensitive compensation data allowed

the Defendant Processors to compare and coordinate their compensation decisions and police each

other for any violations of the conspiracy as they occurred.

       193.222.       Defendant Processors’ monthly exchange of detailed, current, and

disaggregated information regarding the compensation of poultry processing workers was

anticompetitive. It resulted in lower compensation for all Class Members than each would have

received in a competitive market, and it materially increased the profits of Defendants Processors.

       194.223.       On February 15, 2017, in an article titled “Is the Chicken Industry

Rigged?,” Bloomberg Businessweek reported, “Armed with Agri Stats data, the biggest chicken

producers have been enjoying an unprecedented era of stability and profitability. At Tyson Foods,

operating margins in the chicken division have risen sharply since 2009, when they were 1.6

percent, according to SEC filings. The next year they were up to 5.2 percent. After a brief dip,

they climbed to 7.9 percent in 2014, an astounding 12 percent in 2015, and 11.9 percent in 2016.

A similar trend has been under way at Pilgrim’s Pride, where operating margins went from 3.08

percent in 2012 to 14.02 percent in 2014 and 12.77 percent in 2015, according to data compiled



                                                84
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 96 of 136



by Bloomberg. The recovery from recession accounts for some of the gains, but the poultry

industry’s profit margins still have been abnormally fat and long-lasting by historical standards.”

       195.224.        Agri Stats has profited from collecting and reporting Defendants

Processors’ confidential business information, including by charging substantial fees of hundreds

of thousands of dollars annually to each Defendant Processor. During the Class Period, the

Defendant Processors paid millions of dollars to Agri Stats.

           3. Plant-to-Plant Communications About Compensation

       196.225.        In furtherance of the compensation-fixing conspiracy, the individual plants

owned and operated by the Defendant Processors, their subsidiaries, and related entities often

engaged in bilateral exchanges of compensation information with competing poultry processing

plants in the same region. The information obtained from these data exchanges was provided to

the corporate headquarters of the respective Defendant Processors, which used this regional

information to facilitate the setting of artificially depressed compensation.

       197.226.        A former employee of a Pilgrim’s poultry processing plant said that

corporate headquarters would ask each plant to obtain information about current and future

compensation at competing poultry processing plants. That information was often obtained

directly from those competing poultry processing plants through information-sharing channels.

       198.227.        A former employee of Peco Foods said that human resources managers at

local poultry processing plants “shared [compensation information] within the industry” all the

time. He explained that “local plants talk” and “knew what competitors are doing and how much

they are paying.” He said that human resources staff would often contact their counterparts at a

competitor plant and share information about starting pay rates, pay increases and employment

benefits. He explained that this “type of thing happened all the time.”



                                                 85
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 97 of 136



       199.228.        These plant-to-plant communications often involved the exchange of

detailed compensation data regarding future wages (which are not part of Agri Stats reports). For

example, these exchanges were sometimes initiated by a Defendant Processor’s plant if a

competing poultry processing plant was expanding and thus intended to hire a large number of

new workers. In that situation, the plant initiating the exchange of compensation data is seeking

to ensure that its wages will be like those at the newly expanded plant, in order to avoid turnover

and wage competition for labor.

       200.229.        For example, a Pilgrim’s poultry processing plant in Mayfield, Kentucky

requested and obtained the pay rates of plant workers from competitor poultry processing plants

in the fall of 2017. A rival Tyson Foods poultry processing plant in nearby Union City, Tennessee

was planning to expand its “live hang” operation. As a result, a plant manager at Pilgrim’s

Mayfield plant reached out to a counterpart at Tyson’sTyson Foods’ Union City plant and obtained

future pay rates for processing line positions at the newly expanded plant. During the same time

period, another manager at Pilgrim’s Mayfield plant contacted a counterpart at a nearby Perdue

poultry processing plant in Bowling GreenCromwell, Kentucky and obtained that rival plant’s pay

rates for processing line workers. These and other pay rates obtained from competing poultry

processing plants were compiled into a single document and transmitted to senior executives at

Pilgrim’s corporate headquarters. A former employee of Pilgrim’s explained that these kinds of

exchanges of compensation data between regional Pilgrim’s, Tyson and Perdue plants had been

occurring for years.

       201.230.        A former employee of Butterball explained that the company’s poultry

processing plant in Mount Olive, North Carolina would regularly exchange hourly wages for

specific positions with other nearby poultry processors. The former Butterball employee explained



                                                86
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 98 of 136



that when the Butterball plant requested hourly wage data from a rival poultry processing plant,

the Butterball plant would share its own wage data with that rival processor so that the companies

could “compare” their compensation schedules.

       202.231.       A former employee of Wayne Farms, who worked out of the company’s

corporate officesoffice, was tasked with developing pay bands for processing plant workers. To

assist with that project, the former employee distributed surveys to multiple poultry processors in

the Southeast region during the Class Period that requested information about compensation paid

to processing plant positions. The survey was disseminated through an email listserv to dozens of

other poultry processing plants in the Southeast region. Multiple poultry processors returned

completed surveys to the former Wayne Farms employee.

       203.232.       A former employee of Perdue Foods during the Class Period stated that the

company sometimes distributed wage surveys to competing poultry processors.

       204.233.       A former human resources manager who worked at both a Perdue poultry

processing plant and a George’s poultry processing plant during the Class Period stated that both

plants exchanged data with rival poultry processing plants on an annual basis. The former human

resources manager explained that managers of the Perdue plant and the George’s plant contacted

managers of rival poultry processing plants operated by Pilgrim’s, Cargill, and Virginia Poultry

Growers Cooperative, Inc. and requested the current hourly wage rates for plant workers as well

as any planned future increases to those hourly wage rates. The former human resources manager

said, “We would collaborate. We would talk among each other to see what they were doing for

pay.” The former human resources manager provided the compensation data obtained from rival

poultry plants to the corporate headquarters of Perdue or George’s.

       205.234.       Defendant Processors also arranged and conducted tours of each other’s



                                                87
      Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 99 of 136



poultry processing plants as a means to exchange information. For example, in April 2013, the

CEO of Pilgrim’s CEO, Bill Lovette, Perdue; the Chairman of the Board of Perdue Farms, Jim

Perdue,; and the President of Sanderson Farms President, Lampkin Butts, attended a “Chicken

Media Summit” in North Carolina that included visits by attendees to a local Sanderson Farms

poultry processing plant. Similarly, in April 2015, another “Chicken Media Summit” was held on

Maryland’s Eastern Shore, and it included tours of one of Perdue’s local poultry processing

plantplants. Upon information and belief, these and other plant tours included discussion of labor

practices.

             4. Plus Factors that Render the Poultry Industry Susceptible to Collusion

       206.235.        The poultry processing industry is characterized by numerous features, or

plus factors, that render the industry particularly susceptible to collusion and bolster the

plausibility of the conspiracy alleged herein. These include: (1) vertical integration; (2) high

barriers to entry; (3) industry concentration; (4) fungibility of poultry processing plant labor; (5)

inelastic labor supply; (6) a history of government investigations into collusive actions; (7)

personal relationships between executives at competing poultry processors; and (8) numerous

opportunities to collude.

       207.236.        The poultry industry is, by far, the most vertically integrated segment of

agriculture. Defendant Processors, their subsidiaries, and related entities own and operate nearly

every stage of poultry production, from the feed mills to the hatcheries to the processing plants.

Accordingly, Defendant Processors control the compensation of the vast majority of workers in

the entire poultry industry. Defendant Processors can and do leverage that power to form and

implement a compensation-fixing conspiracy that precludes employees of poultry processing

plants from switching to alternate higher-paying positions within the poultry industry.



                                                 88
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 100 of 136



       208.237.        The poultry processing industry is characterized by high entry barriers.

These barriers include the high costs of: constructing and operating a processing complex,

including hatcheries, feed mills, and processing plants; establishing and operating a distribution

network capable of delivering poultry products to grocery chains or wholesalers; developing and

investing in a skilled contract-farmer base; and ensuring compliance with onerous federal and state

government mandates and regulations. The cost of constructing a poultry processing complex

alone is in excess of $100 million. As a result, it is exceptionally expensive and logistically

complex for new poultry processors to emerge and compete with Defendant Processors.

       209.238.        The poultry processing industry is highly concentrated. According to a

November 2013 USDA report, “[d]uring the past 16 years, firms in the Broiler industry continued

to decrease in number and grow in size, thereby gaining further economies of scale and scope in

processing and marketing.” According to the National Chicken Council, 55 federally inspected

Broiler companies operated in 1995, compared with just 30 such companies operating in 2019.

The chicken processing industry’s top-eight-firms concentration ratio has increased from 53.1%

in 1997 to 79.3% in 2013.          Similarly, the turkey processing industry’s top-eight-firms

concentration ratio exceeds 75%.

       210.239.        Poultry processors view the plant workers that comprise the Class as

fungible. Workers within the same positions are generally interchangeable, permitting Defendant

Processors to readily compare and match each other’s compensation levels.

       211.240.        The market for poultry processing workers is characterized by inelastic

labor supply. Industry-wide changes in compensation rates do not substantially affect the rate of

participation in poultry processing positions.

       212.241.        The history of the poultry processing industry is replete with government



                                                 89
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 101 of 136



investigations and collusive actions. For example, in April 1973, the United States Department of

Justice (“DOJ”) filed a civil antitrust action against the National Broiler Marketing Association

(“NBMA”) for conspiring to fix the prices of broilers in violation of Section 1 of the Sherman Act.

The DOJ sought to enjoin the NBMA and its dozens of members, including many of the Defendant

Processors, from continuing a conference call program whereby members coordinated the pricing

and production of broilers. As for a more recent example, the DOJ is currently investigating the

chickenpoultry industry for engaging in anti-competitive conduct. In June 2019, the DOJ disclosed

that the agency had launched a criminal investigation into whether chickenpoultry processors have

violated the antitrust laws by fixing the prices of broilers. Specifically, on, and the agency issued

grand jury subpoenas to several of the Defendant Processors as part of that investigation. On June

21, 20193, 2020, the DOJ filed a motion requesting that the U.S. District Courtindicted four

executives from Pilgrim’s and Claxton Poultry Farms for the Northern District of Illinois stay

discoveryengaging in a civil class action alleging price-fixing by many of the Defendant Processers

and other chickenconspiracy, and the indictment explains that at least seven poultry processors.

The DOJ explained that the stay was necessary “to protect the grand jury investigation” into

anticompetitive conduct participated in the chicken industry. conspiracy.

       213.242.        Executives of Defendant Processors have close personal relationships with

each other. A former employee of Perdue Farms said that management in the industry formed a

“tight-knit circle” and exchanged information frequently. The former Perdue Farms employee

noted that, for example, Jim Perdue, chairman of Perdue Farms, and Ronald Cameron, the owner

of Mountaire Farms, regularly attend church together. Another former employee, who worked at

three different poultry processing plants operated by Tyson, Pilgrim’s and Perdue, said that senior

executives of those three companies knew each other very well.



                                                 90
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 102 of 136



       214.243.       Defendants have had numerous opportunities to collude. In addition to

attending the annual “off-the-books” meetings of the Compensation Committee at the Hilton

Sandestin Resort Hotel & Spa in Destin, Florida, the senior executives of Defendant Processors

responsible for determining compensation for poultry processing plant workers attended multiple

other in-person meetings during the Class Period. Many of those meetings were sponsored by

trade associations that advocate for the interests of the Defendant Processors. Those meetings

include:

           a. Seminars and Meetings of the U.S. Poultry & Egg Association. The U.S. Poultry
              & Egg Association describes itself as the world’s largest and most active poultry
              organization, and each Defendant Processor is a member. Each year of the Class
              Period, the Association held a Human Resources Seminar, often at the Hilton
              Sandestin Resort Hotel & Spa in Destin, Florida. Many of the Defendant
              Processors’ employees responsible for setting plant worker compensation—
              including senior executives, Vice Presidents of Human Resources, Directors of
              Compensation, Directors of Benefits, and Compensation Analysts—regularly
              attended the Human Resources Seminar. A former employee who worked at three
              different poultry processing plants operated by Tyson, Pilgrim’s and Perdue, said
              that the attendees at the Association’s annual Human Resources Seminar knew each
              other very well and could have readily discussed compensation of processing plant
              workers over dinner. In addition, senior executives of most of the Defendant
              Processors serve on the board of directors of the Association, and that board
              conducted in-person meetings four times a year during the Class Period.

           b. Meetings of the National Chicken Council. The National Chicken Council
              exclusively represents chicken processors, and its members account for
              approximately 95 percent of the chicken sold in the United States. Each Defendant
              Processor that processes chicken is a member of the National Chicken Council.
              Senior executives of those Defendant Processors serve on the board of directors of
              the National Chicken Council, and that board of directors met at least four times a
              year during the Class Period. In conjunction with some of these meetings,
              executives from Agri Stats made presentations, and the CEOs of many Defendant
              Processors held private dinners.

           c. Meetings of The National Turkey Federation. The National Turkey Federation
              represents turkey processors, and its members account for approximately 95
              percent of the turkey sold in the United States. Each Defendant Processor that
              processes turkey is a member of the National Turkey Federation. Executives of
              Defendant Processors that process turkey serve on the board of directors of the
              National Turkey Federation, and that board of directors met at least twice a year

                                               91
       Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 103 of 136



                  during the Class Period.

              d. Meetings of the Joint Poultry Industry Human Resources Council. The Joint
                 Poultry Industry Human Resources Council was formed in 2009 by merging the
                 human resources committees of the U.S. Poultry & Egg Association, National
                 Chicken Council, and the National Turkey Federation. The Joint Poultry Industry
                 Human Resources Council is comprised of senior human resources executives,
                 including executives of the Defendant Processors who formed and implemented the
                 compensation-fixing conspiracy. The Joint Poultry Industry Human Resources
                 Council exclusively focuses on labor issues, such as compensation, and it held an
                 in-person meeting every year during the Class Period, often at the Hilton Sandestin
                 Resort Hotel & Spa in Destin, Florida.

              e. Meetings of the Georgia Poultry Federation. The Georgia Poultry Federation “is a
                 non-profit trade association which represents the poultry industry in Georgia, the
                 nation’s leading broiler5 producing state.” Many of the Defendant Processors are
                 members of the Georgia Poultry Federation. It conducted meetings at least three
                 times a year during the Class Period, which were attended by executives of those
                 Defendant Processors.

              f. Meetings of the North Carolina Poultry Federation. The mission of the North
                 Carolina Poultry Federation “is to create a favorable climate for business success
                 for everyone involved in the poultry industry in North Carolina.” Many of the
                 Defendant Processors are members of the North Carolina Poultry Federation. It
                 conducted several meetings during each year of the Class Period, which were
                 attended by executives of those Defendant Processors.

              g. Meetings of The Poultry Federation. The Poultry Federation is a non-profit trade
                 organization that represents the poultry and egg industries in Arkansas, Missouri,
                 and Oklahoma. Many of the Defendant Processors are members of The Poultry
                 Federation. It conducted several meetings during each year of the Class Period,
                 which were attended by the executives of those Defendant Processors.

          C. Market Power of Defendant Processors

              1. Direct Evidence of Market Power

          215.244.       The strongest evidence that Defendant Processors and co-conspirators

collectively possessed the requisite power to suppress compensation for poultry plant workers is

that they actually suppressed such compensation during the Class Period.6 As detailed above in



5
    The term “broiler” means chicken raised for meat consumption.
6
    Such “buyer” market power is also referred to as “monopsony power.”

                                                   92
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 104 of 136



section VI(B), numerous former employees confirmed that Defendants and co-conspirators used a

three-pronged strategy to suppress salaries, wages, and benefits paid to poultry processing workers.

First, a secretive “Compensation Committee” convened annual “off the books” meetings in

Florida, where executives of Defendant Processors and co-conspirators discussed the results of the

highly detailed WMS survey and agreed what they would pay Class Members. The Defendant

Processors ensured that each member of the Compensation Committee adhered to the agreement.

For example, during the annual “off the books” meetings, executives of the Defendant Processors

would present detailed comparisons about how actual salary changes and bonus budgets from the

preceding year compared with the planned salary changes and bonus budgets that had been

collectively devised at the previous year’s meeting. Defendants and co-conspirators could not

carry out such plans in the absence of collective market power.

       216.245.        Second, Defendant Processors and co-conspirators exchanged detailed

compensation information regarding processing plant workers through Agri Stats. Former

employees of Defendant Processors and co-conspirators confirmed that those companies used Agri

Stats data to ensure that they were depressing compensation for poultry processing plant workers.

For instance, a former Pilgrim’s employee explained that corporate officers would visit Pilgrim’s

processing plants quarterly to ensure that the plants were not compensating workers more than the

“middle” amount reported to Agri Stats. Similarly, a former employee of Butterball explained

that, during union negotiations, the company would insist that wages “would have to be within the

parameters” contained in Agri Stats. The ability of Defendant Processors and co-conspirators to

keep wages within Agri Stats “parameters” demonstrates their collective market power.

       217.246.        Third, Defendant Processors and co-conspirators frequently engaged in

bilateral exchanges of current and future wage data. For example, a former employee of Butterball



                                                93
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 105 of 136



explained that the company’s processing plant in Mount Olive, North Carolina would regularly

exchange hourly wages for specific positions with other nearby poultry processors. The former

Butterball employee explained that when the Butterball plant requested hourly wages from a rival

poultry processing plant, the Butterball plant would share its own wage data with that rival

processor so that the companies could “compare” their compensation.            Similarly, former

employees of Wayne Farms and Perdue explained that those companies disseminated wage

surveys directly to other poultry processors during the Class Period. As one former human

resources manager of poultry processing plants operated by Perdue and George’s put it, “We would

collaborate.” This collaboration could not have been effective if DefendantsDefendant Processors

and co-conspirators did not have the power to suppress wages as a group.

       218.247.       More broadly, if the Defendant Processors’ and co-conspirators’ long-

running three-pronged conspiracy to suppress wages was unworkable because they lacked

collective market power, they would not have conspired in the first place, and certainly would not

have continued doing so.

       219.248.       Defendant Processors’ and co-conspirators’ meetings and data exchanges

were costly: they paid for the WMS survey and Agri Stats reports, spent time and money answering

detailed survey questions, paid for senior human resource executives to attend in-person meetings

in Florida, and exposed themselves to legal liability. Defendant Processors and co-conspirators

would not have continued to incur these annual expenses for the entire Class Period—a solid

decade—unless their compensation-fixing and information exchanges were paying dividends in

the form of reduced salaries, wages, and/or benefits for poultry processing plant workers. This

indicates that Defendant Processors and co-conspirators believed and acted as though they had the

market power to profitably suppress wages.



                                               94
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 106 of 136



           2. Indirect Evidence of Market Power

               a. Product or Services Market

       220.249.       The relevant market is the labor market for employment at poultry

processing plants in the continental United States (“Relevant Market”).

       221.250.       A hypothetical cartel that controlled a large share of the Relevant Market,

as Defendant Processors and co-conspirators collectively do here, could profitably suppress

compensation paid to workers at poultry processing plants below competitive levels. In such

circumstances, poultry processing workers would not be able to defeat such artificial compensation

suppression by switching employment to other non-conspiring poultry processors.

       222.251.       There are no close economic and/or functional substitutes for employment

at poultry processing plants from the perspective of workers at those plants. As discussed above,

many hourly-paid workers in poultry processing plants do not speak English and lack significant

education. Accordingly, many hourly-paid workers in poultry processing plants cannot easily

obtain stable employment at a similar level of compensation outside the poultry industry.

       223.252.       Employees in the industry have continually noted these language and

educational challenges that many poultry processing workers face.         A former employee of

Pilgrim’s during the Class Period explained that many poultry processing plant workers never

graduated from high school and did not speak English and thus were limited from pursuing work

outside a poultry processing plant. A former employee of George’s Foods, LLC during the Class

Period explained that poultry processors “catered” to workers who did not speak English and

lacked a strong educational background and that it would be difficult for poultry processing plant

workers to find employment outside a poultry processing plant because of “communication

issues.” Similarly, a former human resources manager at a Tyson Foods poultry processing plant



                                               95
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 107 of 136



explained that poultry processors recruited and thrived from an “underprivileged” workforce that

had difficulty communicating in English and had a very limited ability to obtain jobs outside the

poultry industry. Indeed, Tyson Foods has formally recognized this challenge faced by its

workforce by instituting a program to “enable hourly employees to access English as a second

language.” Thus, many unskilled or low-skilled jobs such as retail sales, fast food or some manual

labor jobs—which require proficiency in English—are not a reasonable substitute for the majority

of workers in the Relevant Market.

       224.253.        In addition, unskilled and low-skilled jobs are not reasonable substitutes for

work at poultry processing plants because those jobs rarely pay more than the minimum wage. By

contrast, poultry plant workers earn significantly more than most minimum wages. In part, this is

because poultry processing workers have some industry and employer-specific skills, and

employers in the poultry processing industry are willing to pay for those skills. Additionally, as

explained above, poultry processing work is extremely dangerous. The types of workers who

choose to work in a poultry processing plant prefer to receive extra pay for dangerous labor, instead

of accepting lower wages at safer positions. This indicates that unskilled and low-skilled jobs are

not reasonable economic substitutes for employment in the Relevant Market, which mostly

paypays hourly wages well above the minimum wage (but at the same time, less than what poultry

processing plant workers would make in a competitive market).

       225.254.        Similarly, employment at non-poultry meat processing plants is not a

reasonable substitute for employment in the Relevant Market. For example, beef processing plants

pay processing plant workers substantially more than employers in the Relevant Market—on

average beef processing plants pay 25% to 35% higher compensation to plant workers than

employers pay in the Relevant Market. This indicates that workers in the Relevant Market cannot



                                                 96
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 108 of 136



readily switch to a job at a beef processing plant because, if such a switch was readily available,

employers in the Relevant Market would have had to substantially increase their compensation so

as not to lose too many employees to beef processors. The fact that such a significant wage

differential can be maintained indicates that beef processing jobs require skills and/or worker

attributes that cannot be readily obtained by workers in the Relevant Market, or that beef

processing jobs are more dangerous and thus less appealing to workers in the Relevant Market.

These differences indicate that beef processing jobs are not functionally interchangeable with jobs

in the Relevant Market.

       226.255.       There are also significant lock-in effects that result from developing skills

and experience specific to the Relevant Market. For example, once on the job for an appreciable

period, poultry processing plant workers learn new skills, such as those necessary for effectively

deboning birds on processing lines. Wayne Farms recognizes this on its website where the

company advertises to potential workers that they can “develop new skills on the job.” Defendant

Processors value these skills in experienced poultry processing plant workers and recognize that

such skills are differentiated from those necessary for other jobs. For example, Tyson’sTyson

Foods’ “Talent Strategy” seeks to hire poultry workers with “the differentiated capabilities and

skills that we need for the future.” Perdue Farms notes its poultry workers’ “unique talents.”

       227.256.       Those skills are not transferrable to other jobs even if those other jobs may

be generally termed as low-skilled. For example, the skill of deboning a chicken or turkey makes

a poultry processing plant worker a more valuable employee for poultry processing companies,

but not for other companies seeking low-skilled manual labor. As a result, workers in the Relevant

Market receive higher wages as they gain more experience working in poultry processing plants

(even if those wages are suppressed by the conspiracy). Indeed, each Defendant Processor



                                                97
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 109 of 136



materially increases wages to processing plant workers according to their level of experience,

which correlates to their skill level and productivity. Those higher wages received for greater skill

and experience reduce the substitutability of jobs outside of the Relevant Market and make

remaining in poultry processing plant positions more attractive to plant workers. In other words,

those higher wages increase the switching or transaction costs of seeking a position outside the

Relevant Market that would not value the skills obtained by the poultry processing plant worker.

       228.257.        These lock-in affects arising from the development of job-specific skills

apply with additional force to salaried poultry processing workers in the Class. These salaried

positions require even more training and skills specific to poultry processing that would not be

transferable to occupations outside of the Relevant Market and therefore make it even more

difficult for salaried poultry processing workers to switch to occupations outside of the Relevant

Market.

       229.258.        Poultry processing plant workers, like most laborers, cannot withhold their

services until a later date as a means of negotiating for higher compensation. They depend on a

regular income. This weakens their negotiating position with poultry processing employers and

enhances the Defendant Processors’ market power.

       230.259.        Recent empirical econometric work has found that many low-skilled

occupations face sufficiently inelastic labor supply curves that the occupation would be considered

a relevant antitrust market that would satisfy the hypothetical monopsonist test. One recent paper

analyzed low-skilled labor markets defined by the 6-digit Standard Occupational Classifications

(SOC) tracked by the Bureau of Labor Statistics and found that for each such occupation, a

hypothetical monopsonist would find it profitable to decrease wages by at least 5% or more.7 The


7
 Jose Azar, Steven Berry, and Iona Marinescu, Estimating Labor Market Power (Sep. 18, 2019) available
at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3456277.

                                                 98
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 110 of 136



paper demonstrates economically that low-skilled occupations can be relevant antitrust markets

and thus supports the plausibility of the Relevant Market.

               b. Geographic Market

       231.260.        The relevant geographic market is the continental United States. A slight

decrease in compensation from the competitive level could be imposed collectively by the poultry

processors in the continental United States without causing too many poultry workers to leave the

country or move to a different occupation.

       232.261.        Defendant Processors set their compensation and recruiting policies for

poultry processing plant workers largely on a nationwide basis, and therefore treat such workers

as if the they were participating in a nationwide labor market. Each Defendant Processor

providesestablishes compensation to employeesfor workers at its poultry processing plants at

identical or near identical levels, regardless of the region, state, county or locality in which the

company’sthose plants are located. Because each Defendant Processor paysestablishes the same,

or nearly the same, compensation to its employeesfor workers at poultry processing plants

regardless of geographic region, state, county or locality, conduct that suppresses compensation to

those employeesworkers in one poultry processing plant location would necessarily suppress

compensation to employeesworkers employed in all of the Defendant Processor’s poultry

processing plants owned by the Defendant Processor, its subsidiaries, and related entities

throughout the continental United States.

               c. High Collective Market Share and Monopsony Power

       233.262.        Defendant Processors and co-conspirators collectively possess market and

monopsony power in the Relevant Market in that they have the power, collectively, and through

the challenged conduct, to profitably suppress compensation to workers at poultry processing



                                                99
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 111 of 136



plants below competitive levels.

          234.263.     Defendant Processors and co-conspirators pay compensation to workers at

poultry processing plants that comprise more than 90 percent of the Relevant Market.

          D. Anticompetitive Effects and Injury Suffered by Class Members

          235.264.     As a result of Defendants’ anticompetitive conduct alleged herein,

competition between Defendant Processors over compensation was restrained or eliminated in the

market for workers in poultry processing plants in the continental United States during the Class

Period.

          236.265.     As a result of Defendants’ anticompetitive conduct alleged herein, the

compensation of workers in poultry processing plants in the continental United States were fixed,

stabilized, or maintained at artificially depressed levels during the Class Period.

          237.266.     The purpose of the conspiratorial conduct of the Defendants was to depress,

fix, or maintain the compensation of workers in poultry processing plants in the continental United

States and, as a direct and foreseeable result of the conspiratorial conduct, Plaintiffs and the Class

received compensation at artificially-depressed rates during the Class Period.

          238.267.     By reason of the alleged violations of the antitrust laws, Plaintiffs and the

Class have sustained injury to their businesses or property, having received lower compensation

during the Class Period than they would have received in the absence of Defendants’ illegal

contract, combination, or conspiracy. As a result, Plaintiffs and the Class have suffered damages.

          239.268.     This is an injury of the type that the antitrust laws were meant to punish and

prevent.

          240.269.     An analysis conducted by economists retained by Plaintiffs shows that the

discrepancy between the earnings of workers employed by food manufacturers broadly (including

manufacturers of grain, sugar, dairy, seafood and other foods) and the earnings of workers
                                                 100
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 112 of 136



employed by poultry processors materially increased during the Class Period. To conduct the

analysis, the economists relied on publicly available data obtained from the U.S. Bureau of Labor

Statistics, which maintains distinct compensation data for poultry processing workers (i.e. NAICS

Code 311615). According to the preliminary economic analysis, the difference between the

weekly earnings of workers employed by food manufacturers broadly and the weekly earnings of

workers employed by poultry processors was, on average, $103.79 during the ten-year period prior

to the Class Period, and subsequently increased to, on average, $127.30 during the Class Period.

        241.270.       During the Class Period, as a result of the conspiracy to restrain and depress

compensation, the hourly wages of poultry processing plant workers employed by Defendant

Processors, their subsidiaries, and related entities often only increased approximately 25 cents a

year. These annual “raises” for poultry processing plant workers were perceived by Defendant

Processors to be merely cost-of-living adjustments, rather than material increases to compensation.

        242.271.       A former human resources manager at a Tyson Foods poultry processing

plant explained that, in practice, these limited annual raises to hourly wages rarely increased total

compensation for poultry processing workers because those raises were effectively offset by

annual increases to health insurance premiums. According to the former Tyson Foods human

resources manager, poultry processing plant workers “really never get ahead” of their starting

wage.

        243.272.       While compensation paid to Plaintiffs and the Class was artificially

depressed during the Class Period, the productivity of those workers greatly increased. A primary

reason for that increase in productivity is that processing line speeds were substantially increased.

Between 1999 and 2015, line speeds increased by 54%, poultry production increased by nearly

35%, but inflation-adjusted hourly wages for poultry processing workers, in fact, decreased by



                                                101
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 113 of 136



more than 1%. As a result, even while Plaintiffs and the Class worked harder during the Class

Period, the compensation received by them was artificially depressed.            Thus, while labor

productivity in Defendant Processors’ poultry processing plants owned by Defendant Processors,

their subsidiaries, and related entities has substantially increased over the past two decades, labor

costs have declined for Defendant Processors during that same period.

       244.273.         In a competitive market, Defendant Processors would have competed to

recruit, hire and retain workers during the Class Period by offering higher wages, higher salaries

and superior benefits, and many Class Members would have switched employment to different

Defendant Processorspoultry processors as a result of that competition for labor. Yet, by entering

into the alleged conspiracy, Defendant Processors were able to reduce and stabilize turnover rates.

Defendants’ scheme harmonized compensation to Class Members across the poultry processing

industry and thus reduced the incentive for Class Members to switch employment between

Defendant Processors.

       245.274.         The effects and injuries caused by Defendants’ anticompetitive agreement

commonly impacted all workers at Defendant Processors’ poultry processing plants owned by

Defendant Processors, their subsidiaries, and related entities in the continental United States

because Defendant Processors valued internal equity, i.e. the idea that similarly situated employees

should be compensated similarly. Each Defendant Processor established a pay structure to

accomplish internal equity.     Each Defendant Processors fixedProcessor established narrow

compensation ranges for their poultry processing plant workers in the continental United States

with similar job positions and similar levels of experience and also maintained certain

compensation differentials between different poultry processing plant positions. For example, a

former employee of Perdue Foods explained that hourly wage increases for positions in processing



                                                102
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 114 of 136



plants were made company-wide. Similarly, a former employee of Tyson Foods explained that

the company paid poultry processing plant workers “consistently” within each division and

position, regardless of the plant’s location.

   VII.    STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

       A. Continuing Violation

       246.275.        During the Class Period, Defendants’ conspiracy was a continuing violation

in which Defendants repeatedly invaded Plaintiffs’ and Class Members’ interests by adhering to,

enforcing, and reaffirming the anticompetitive agreement described herein. Indeed, Defendants

continue to exchange competitively sensitive information regarding, and to discuss and reach

agreement on, compensation to pay Class Members through the present.

       247.276.        Defendants’ continuing adherence to, enforcement of, and reaffirmation of

the anticompetitive agreement throughout the Class Period was and is consummated through,

among other conspiratorial acts, “off the books” in-person meetings conducted each year to discuss

and fix compensation to Class Members, the monthly exchange of competitively sensitive

compensation data through Agri Stats, the renewal of subscriptions to Agri Stats, participation in

annual compensation surveys operated by WMS, and other communications between Defendants.

       B. Fraudulent Concealment

           1. Plaintiffs Did Not and Could Not Have Discovered Defendants’ Misconduct

       248.277.        Plaintiffs and other Class Members had neither actual nor constructive

knowledge of the facts constituting their claim for relief. Plaintiffs and Class Members did not

discover and could not have discovered through the exercise of reasonable diligence, the existence

of the conspiracy alleged herein until shortly before filing this Complaint. Defendants engaged in

a secret conspiracy that did not reveal facts that would put Plaintiffs or the Class on inquiry notice



                                                 103
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 115 of 136



that there was a conspiracy to fix and depress compensation paid to workers in poultry processing

plants.

          249.278.     Defendants’ anticompetitive conspiracy, by its very nature, was self-

concealing. Poultry processors are not exempt from antitrust regulation, and thus, Plaintiffs

reasonably considered the poultry processing industry to be competitive until recently.

Accordingly, a reasonable person under the circumstances would not have been alerted to begin to

investigate the legitimacy of wages, salaries or benefits paid by Defendant Processors to workers

in poultry processing plants in the continental United States.

          250.279.     Plaintiffs exercised reasonable diligence. Plaintiffs and the other Class

Members could not have discovered the alleged conspiracy at an earlier date by the exercise of

reasonable diligence because of the deceptive practices and techniques of secrecy employed by

Defendants and co-conspirators to conceal their combination.

             2. Defendants Actively Concealed the Conspiracy

          251.280.     Throughout the Class Period, Defendants effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy from Plaintiffs and the other

Class Members.

          252.281.     The combination and conspiracy alleged herein was fraudulently concealed

by Defendants by various means and methods, including, but not limited to conducting secret “off

the books” meetings, engaging in surreptitious communications that do not create or involve

written records, exchanging competitively sensitive compensation data through a nonpublic and

proprietary system, and concealing the existence and results of commissioned compensation

surveys. Defendants formed and implemented the combination and conspiracy in a manner

specifically designed to avoid detection.



                                                104
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 116 of 136



       253.282.      During the Class Period, Defendants affirmatively and falsely represented

that they paid wages, salaries and benefits reflective of a competitive market for labor. For

example, in October 2015, in response to a report from Oxfam America decrying compensation

and working conditions in chicken processing plants in the United States, Tyson Foods said in a

statement, “We believe in fair compensation, a safe and healthy work environment and in

providing workers with a voice.” Perdue Farms also responded to the Oxfam America report by

stating in October 2015 that the company provides “competitive wages” above minimum wage.

That same month, the National Chicken Council and U.S. Poultry & Egg Association—the two

leading trade associations that are controlled by and represent the interests of Defendant

Processors—issued a joint statement that provides: “Poultry processing plants compete for the

local workforce and therefore must pay competitive wages and offer competitive benefits. …

Poultry processing companies offer competitive insurance benefits that includes family and

dependent coverage.” These false representations were used to conceal the conspiracy.

       254.283.      Defendant Processors also advertised to potential processing plant

employees that the compensation offered and provided was “competitive,” i.e. the result of

competition in the labor market for poultry processing plant employees. For example, Tyson

Foods claims in public advertisements that its compensation is “competitive.” The company

further states on its website, under the title “Fair Compensation”: “We offer employees

competitive pay and benefits…” Similarly, Perdue Farms advertises on its website: “We offer

competitive wages and a comprehensive benefits package…” Wayne Farms advertises on its

website that it offers “comprehensive and competitive” benefits. Sanderson Farms’The Chief

Operating Officer of Sanderson Farms called the company’s wages and benefits “among the most

comprehensive offered in the poultry industry, or for that matter, any industry.” Indeed, all



                                             105
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 117 of 136



Defendant Processors have made similar statements that falsely indicated Defendant Processors’

compensation for poultry processing plant workers was determined through genuine competition

in the labor market with other Defendant Processors.

        284.     Agri Stats also has takenDefendants took affirmative and specific steps to

fraudulently conceal its involvement in each component of the compensation-fixing conspiracy

alleged herein.. As to the in-person meetings of the Compensation Committee, Defendants

engaged in several actions to keep those meetings concealed. First, the mere existence of the

Compensation Committee was secret. Second, according to a former executive of Perdue Farms,

the annual meetings of the Compensation Committee were kept “off the books” due to the

“confidential nature of communications.” While the Compensation Committee frequently met at

the same time as the U.S. Poultry & Egg Association’s well-publicized annual Human Resources

Seminar, the meetings were not part of the association’s schedule, departing from standard

practice. Third, Defendant Processors required in-person attendance at Compensation Committee

meetings, rather than permitting the remote exchange and discussion of compensation data, thus

ensuring that attendees discussed and fixed compensation in a confidential setting without leaving

a paper trail.

        285.     As to the WMS surveys, Defendants concealed their existence and contents from

the Plaintiffs and the public. WMS only released the compensation survey results at the “off the

books” in-person meetings of the Compensation Committee, which were attended exclusively by

employees of Defendant Processors and co-conspirators. Furthermore, Defendant Processors and

WMS employed sham data anonymization techniques to create the illusion of legality and conceal

the true purpose of the data exchanges: to facilitate a compensation fixing scheme. At the annual

“off the books” meetings, WMS circulated the results of the annual survey with the names of



                                               106
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 118 of 136



Defendant Processors replaced by a randomly assigned number, yet attendees could readily

ascertain which poultry processor had reported which compensation data. A former Perdue Farms

executive explained that attendees could determine which company reported which compensation

data in the WMS survey because “you’re sitting in a meeting and the person across from you [from

a competing processor] is reporting on what they do.”

       255.286.        Defendants concealed their exchange of compensation data through Agri

Stats, as well as the nature and contents of that exchanged data, from Plaintiffs and the public in

multiple ways. First, Agri Stats concealed its work on behalf of the poultry industry. In 2009, the

President of Agri Stats, BryanBlair Snyder, commented on the secretive nature of Agri Stats: “Agri

Stats has always been kind of a quiet company. There’s not a whole lot of people that know a lot

about us obviously due to confidentiality that we try to protect. We don’t advertise. We don’t talk

about what we do.” Indeed, only qualified entities willing to pay millions of dollars in fees to Agri

Stats could have accessed the compensation data maintained by the company during the Class

Period. In fact, it was not until 2017 that the poultry industry’s use of Agri Stats was even widely

known or reported.Indeed, when Businessweek sought to interview the President of Agri Stats for

an article published in February 2017, he responded by email, “We view our operations and

strategy as confidential and proprietary information and not appropriate to discuss in a public

forum.” The Businessweek article notes that the data maintained by Agri Stats is “remarkable not

only for its size but also for the secrecy with which it’s kept.”

       287.    Second, only poultry processors willing to upload their own detailed and

disaggregated compensation data, and willing to pay millions of dollars in fees to Agri Stats, could

access the compensation data collected and distributed by Agri Stats during the Class Period.

Accordingly, Plaintiffs and other processing plant workers could not possibly have obtained access



                                                 107
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 119 of 136



to the data that Agri Stats provided to Defendant Processors during the Class Period. In 2019, The

Guardian obtained a “leaked” copy of a Agri Stats report and described some of its contents; the

article, which was published in August 2019, describes Agri Stats as “a secretive data-sharing

firm” and notes that “none of the information in Agri Stats’ reports is available to the farmers”

which “puts them at a severe disadvantage when they try to negotiate contracts or ask for pay

rises.”

          288.   Third, Agri Stats employed sham anonymization techniques to create the illusion

of anonymity and of legality. While Agri Stats claimed the data distributed each month was

anonymous, that data was sufficiently granular and disaggregated that executives of Defendant

Processors could and did easily match the distributed compensation data to specific poultry

processing plants in specific regions. A former Perdue Farms employee said that Agri Stats data

was “supposedly confidential” but that Perdue Farms and every other subscribing poultry

processor knew precisely which company reported which data. These sham anonymization

techniques assured that if an Agri Stats report was ever leaked to the public or government

enforcement authorities, the report would on its surface appear to be anonymized.

          289.   Fourth, Agri Stats fraudulently concealed and expressly denied that the data it

exchanged between poultry processors could be reverse engineered by those companies’

executives. According to an article published in The Guardian in August 2019, Agri Stats has

denied that “the data in its reports were identifiable to industry insiders,” claiming that “it preserves

confidentiality among processors by masking the sources of the data it reports” and thus “couldn’t

be used by competitors in an anti-competitive manner.” Agri Stats knew these statements to be

false. According to the same 2019 article, Rita Korn, a former senior executive assistant and office

manager for Agri Stats, stated that executives of poultry processors could readily determine which



                                                  108
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 120 of 136



poultry plant had reported which data: “Anybody that followed those numbers and had a brain in

their head—if they were in top management at one of those places—they knew who was who in

those books. Your job is to figure out who was who in this book. I think they cared more about

that than they did their own numbers.”

       290.    Fifth, when engaging in collective bargaining negotiations, Defendant Processors

did not disclose disaggregated, plant-specific Agri Stats wage data to unions or their members. A

former employee of a co-conspirator poultry processor explained that Agri Stats data was

“extremely confidential” and only accessed by “executives and Agri Stats themselves” and that

the processor would not disclose Agri Stats reports to union members because then those members

would know “how profitable the company is” and how it is maximizing yield at the lowest cost.

Accordingly, when Defendants Processors mentioned Agri Stats during collective bargaining

negotiations, they only cited average, industrywide Agri Stats figures.

       291.    Disclosures during union negotiations of the mere “average” industrywide pay

figures did not and could not put those unions or their members on any type of notice of the

possibility that Defendant Processors were unlawfully exchanging disaggregated compensation

data. Rather, at most, the disclosures could only inform the unions and their members of the fact

that poultry processors were using a benchmarking company’s data to inform their wages, which

is insufficient to permit a circumstantial inference of collusion.

       292.    Finally, Defendant Processors also concealed the exchanges of current and future

compensation data between rival poultry processing plants from the Plaintiffs and the public.

When managers of poultry processing plants operated by Defendant Processors or their

subsidiaries collected current or future wage rates from managers of competing poultry processing

plants, that exchanged data was not disclosed to processing plant workers. Indeed, multiple Class



                                                 109
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 121 of 136



Members have made clear that they were never informed by their employers of wage rates at rival

poultry processing plants, let alone provided copies of compensation schedules comparing those

rates. Instead, plant managers who exchanged such compensation data transmitted that data

directly to, and only to, their respective corporate headquarters, where executives used the

information to facilitate the setting of company-wide wages.

          256.293.       By virtue of Defendants’ fraudulent concealment of their wrongful conduct,

the running of any statute of limitations has been tolled and suspended with respect to any claims

and rights of action that Plaintiffs and the other Class Members have as a result of the unlawful

combination and conspiracy alleged in this Complaint.

    VIII. CLASS ACTION ALLEGATIONS

          257.294.       Plaintiffs bring this action on behalf of themselves, and on behalf of the

members of the following class, under the Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and

(b)(3):

          All persons employed by Defendant Processors, their subsidiaries and/or related
          entities at poultry processing plants in the continental United States from January
          1, 2009 until the present.

          258.295.       The following persons and entities are excluded from the proposed Class:

complex managers, plant managers, human resources managers, human resources staff, office

clerical staff, guards, watchmen, and salesmen; Defendants, co-conspirators, and any of their

subsidiaries, predecessors, officers, or directors; and federal, state or local governmental entities.

          259.296.       The Class definition provides clear, objective criteria understood by Class

Members and Defendants, and it allows the parties to identify the members of the Class.

          260.297.       Subject to additional information obtained through further investigation and

discovery, the Class definition may be expanded or narrowed.



                                                 110
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 122 of 136



       261.298.        The Class is so numerous that joinder of all members in this action is

impracticable. Plaintiffs are informed and believe, and on that basis allege, that the proposed Class

contains hundreds of thousands of similarly situated workers.

       262.299.        The Class is readily identifiable and is one for which records should exist.

       263.300.        Plaintiffs’ claims are typical of those of the Class. Plaintiffs’ claims arise

from the same common course of conduct giving rise to the claims of the Class and the relief

sought is common to the Class.

       264.301.        Plaintiffs and Class Members were injured by the same unlawful conduct,

which resulted in them receiving less in compensation for working in poultry processing plants

than they would have in a competitive market.

       265.302.        Plaintiffs will fairly and adequately protect and represent the interests of the

Class. The interests of the Plaintiffs are aligned with, and not antagonistic, to the Class.

       266.303.        Questions of law and fact common to the Class Members predominate over

questions, if any, that may affect only individual members because Defendants have acted and

refused to act on grounds generally applicable to the Class Members.

       267.304.        Questions of law and fact common to the Class include:

           a. Whether Defendants engaged in an agreement, combination, or conspiracy to fix,

               depress, maintain, or stabilize the compensation paid to Class Members;

           b. Whether Defendants’ exchange of nonpublic, competitively sensitive information

               about compensation paid to Class Members constitutes, or furthered, an agreement,

               combination, or conspiracy in restraint of trade;

           c. Whether such agreements constituted violations of the Sherman Antitrust Act;

           d. The identity of the participants of the alleged conspiracy;



                                                 111
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 123 of 136



           e. The duration of the conspiracy alleged herein and the acts performed by Defendants

               and their co-conspirators in furtherance of the conspiracy;

           f. Whether Defendants fraudulently concealed their misconduct;

           g. Whether and to what extent Defendants’ anticompetitive scheme suppressed

               compensation paid to Class Members below competitive levels;

           h. The nature and scope of injunctive relief necessary to restore competition; and

           i. The measure of damages suffered by PlaintiffPlaintiffs and the Class.

       268.305.        Plaintiffs are represented by counsel who are experienced and competent in

the prosecution of complex class action antitrust litigation.

       269.306.        Class action treatment is a superior method for the fair and efficient

adjudication of the controversy in that, among other things, such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of effort and expense that

numerous individual actions would engender. The relatively small damages suffered by individual

members of the Class compared to the expense and burden of individual prosecution of the claims

asserted in this litigation means that, absent a class action, it would not be feasible for members of

the Class to seek redress for the violations of law herein alleged. Further, individual joinder of all

damaged members of the Class is impractical, and the prosecution of separate actions by individual

members of the Class would create the risk of inconsistent or varying adjudications, establishing

incompatible standards of conduct for Defendants. Accordingly, the benefits of proceeding

through the class mechanism, including providing injured persons with a method of obtaining

redress for claims that is not be practicable for them to pursue individually, substantially outweigh

any difficulties that may arise in management of this class action.



                                                 112
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 124 of 136



         270.307.      Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief appropriate with respect to the Class as a whole.

   IX.      CAUSES OF ACTION

                             FIRST CLAIM FOR RELIEF
           CONSPIRACY TO DEPRESS COMPENSATION IN VIOLATION OF
                    SECTION 1 OF SHERMAN ANTITRUST ACT
               (Against All Defendants, except Peco Foods and Agri Stats)

         271.308.      Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

         272.309.      Beginning in January 1, 2009, and continuing through the present,

Defendants and their co-conspiratorsPerdue Farms, Perdue Foods, Tyson Foods, Keystone,

Pilgrim’s, Sanderson Farms, Koch Foods, Wayne Farms, Mountaire Farms, Simmons Foods,

Fieldale Farms, George’s, Inc., George’s Foods, LLC, Butterball, Jennie-O Turkey Store, Cargill,

and WMS, as well as their co-conspirators, entered into a continuing agreement, understanding,

and conspiracy in restraint of trade to fix, depress, maintain and stabilize the compensation paid to

workers at Defendant Processors’their poultry processing plants in the continental United States,

in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         273.310.      In formulating and carrying out the alleged agreement, understanding, and

conspiracy, Defendants and their co-conspiratorsPerdue Farms, Perdue Foods, Tyson Foods,

Keystone, Pilgrim’s, Sanderson Farms, Koch Foods, Wayne Farms, Mountaire Farms, Simmons

Foods, Fieldale Farms, George’s, Inc., George’s Foods, LLC, Butterball, Jennie-O Turkey Store,

Cargill, and WMS, as well as their co-conspirators, did those things that they combined and

conspired to do, including but not limited to:

            a. Reached agreements—through in-person meetings, exchanges of information, and

               other communications—to fix, depress, maintain and stabilize the compensation

                                                 113
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 125 of 136



               paid to workers at Defendant Processors’their poultry processing plants in the

               continental United States;

           b. Implemented, monitored, and enforced that conspiracy to depress compensation

               through the regular exchange of competitively sensitive, nonpublic, and detailed

               compensation data with the assistance of Agri Stats and WMS; and

           c. Paid the fixed, depressed, maintained, and stabilized compensation to their

               employees at poultry processing plants in the continental United States.

       274.311.          Defendants’This conspiracy to fix, depress, maintain, and stabilize

compensation is a per se violation of Section 1 of the Sherman Act.

       275.312.          The combination and conspiracy alleged herein has had the following

effects, among others:

           a. Competition for the hiring and retaining of workers at Defendant Processors’

               poultry processing plants operated by Defendant Processors, their subsidiaries,

               and/or related entities has been restrained, suppressed, and/or eliminated in the

               continental United States; and

           b. Compensation paid to employees at Defendants Processors’ poultry processing

               plants operated by Defendant Processors, their subsidiaries, and/or related entities

               has been fixed, depressed, maintained and stabilized at artificially low,

               noncompetitive levels throughout the continental United States.

       276.313.          Plaintiffs and the other Class Members have been injured and will continue

to be injured in their businesses and property by receiving less compensation from Defendant

Processors, their subsidiaries, and/or related entities than they would have in the absence of the

combination and conspiracy.



                                                 114
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 126 of 136



                        SECOND CLAIM FOR RELIEF
          CONSPIRACY TO EXCHANGE COMPENSATION INFORMATION
           IN VIOLATION OF SECTION 1 OF SHERMAN ANTITRUST ACT
                            (Against all Defendants)

       277.314.       Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       278.315.       Beginning in January 1, 2009, and continuing through the present,

Defendants and their co-conspirators have engaged in a continuing agreement to regularly

exchange detailed, timely, competitively sensitive, and non-public information about the

compensation being paid or to be paid to their employees at poultry processing plants in the

continental United States. This agreement is an unreasonable restraint of trade in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

       279.316.       The relevant market is the labor market for employment at poultry

processing plants in the continental United States, and the relevant geographic market is the

continental United States.

       280.317.       Defendant Processors and co-conspirators collectively possess market

power in the Relevant Market. Defendant Processors and co-conspirators together control more

than 90 percent of the Relevant Market. Defendant Processors’ and co-conspirators’ collective

market power includes the power to jointly set compensation for workers at poultry processing

plants in the continental United States below competitive levels. This joint power clearly exists

because it has been used by Defendant Processors and co-conspirators to pay Class Members sub-

competitive compensation.

       281.318.       Defendants could and did profitably suppress compensation paid to workers

at poultry processing plants in the continental United States below competitive levels. In such

circumstances, poultry processing workers would not be able, and were not able, to defeat such

                                               115
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 127 of 136



artificial compensation suppression by switching their employment to non-conspiring poultry

processors, as Defendant Processors and co-conspirators control more than 90 percent of the

poultry processing plants.

       282.319.        A slight decrease in compensation to workers at poultry processing plants

in the continental United States from a competitive level could be imposed collectively by the

Defendant Processors without causing too many such workers to switch employment to non-

poultry occupations.

       283.320.        Defendant Processors view workers that comprise the Class as fungible.

Workers within the same positions are generally interchangeable, permitting Defendant Processors

to readily to compare and match each other’s compensation.

       284.321.        The information regularly exchanged by Defendants pursuant to the

agreement has consisted of detailed, competitively sensitive, and non-public information about

current and future compensation to workers at poultry processing plants.        The information

exchanges specifically included:

           a. The exchange each month, through Agri-Stats, of current compensation for

               categories of workers at poultry processing plants in the continental United States

               operated by Defendant Processors and co-conspirators;

           b. The exchange each year, through the WMS survey, of salaries, wages and benefits

               provided to each position at poultry processing plants in the continental United

               States operated by Defendant Processors and co-conspirators;

           c. Frequent exchanges between plant managers—through telephone calls, emails and

               electronic listservs—of current and future compensation paid to categories of

               workers at particular poultry processing plants operated by Defendant Processors



                                               116
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 128 of 136



              and co-conspirators.

       285.322.       Defendant Processors’ regular compensation information exchanges,

directly and through Agri Stats and WMS, reflected concerted action between horizontal

competitors in the Relevant Market.

       286.323.       Each Defendant Processor furnished competitively sensitive information to

other Defendant Processors with the understanding that it would be reciprocated. That is, one

Defendant Processor would not have provided information to Agri Stats or WMS or directly to

another Defendant Processor’s plants, without the understanding that they would receive

comparable information from other Defendant Processors.

       287.324.       The exchanging of such compensation information by Defendant

Processors is inconsistent with the joint guidance provided by the DOJ and the Federal Trade

Commission (“FTC”). In October 2016, the two agencies issued a joint “Antitrust Guidance for

Human Resource Professionals.” That Antitrust Guidance states:

       Sharing information with competitors about terms and conditions of employment
       can also run afoul of the antitrust laws. Even if an individual does not agree
       explicitly to fix compensation or other terms of employment, exchanging
       competitively sensitive information could serve as evidence of an implicit illegal
       agreement. While agreements to share information are not per se illegal and
       therefore not prosecuted criminally, they may be subject to civil antitrust liability
       when they have, or are likely to have, an anticompetitive effect. Even without an
       express or implicit agreement on terms of compensation among firms, evidence of
       periodic exchange of current wage information in an industry with few employers
       could establish an antitrust violation because, for example, the data exchange has
       decreased or is likely to decrease compensation. …

       However, not all information exchanges are illegal. It is possible to design and carry
       out information exchanges in ways that conform with the antitrust laws. For
       example, an information exchange may be lawful if:

       • a neutral third party manages the exchange,
       • the exchange involves information that is relatively old,
       • the information is aggregated to protect the identity of the underlying sources, and
       • enough sources are aggregated to prevent competitors from linking particular data

                                                117
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 129 of 136



       to an individual source.

       288.325.       The compensation information exchanges by Defendant Processors—

through Agri Stats, WMS surveys, plant-to-plant communications, and other means—have not

complied with three of the four criteria established by the DOJ and FTC. The exchanged

compensation information was not “relatively old” or historical; rather, the information concerned

current and future compensation, including current wages paid by Defendant Processors and co-

conspirators that were exchanged each month of the Class Period through Agri Stats. The

exchanged compensation information was not “aggregated to protect the identity of the underlying

sources”; rather, the information was disaggregated, as distinct compensation information was

provided for poultry processing plants operated by each Defendant Processor. and co-conspirator.

The exchanged compensation information was not presented in a manner “to prevent competitors

from linking particular data to an individual source”; rather, the information was shared in such a

disaggregated manner that Defendant Processors’ executives readily and predictably could and did

reverse engineer the information to match specific compensation data to individual poultry

processing plants operated by competitors.

       289.326.       The agreement to exchange compensation information eliminated a major

incentive for Defendant Processors and co-conspirators to increase compensation to workers at

their poultry processing plants in the continental United States during the Class Period. The

advantage of raising compensation is to retain and attract more such workers by exceeding the

compensation paid by competing poultry processing plants.

       290.327.       The agreement to regularly exchange detailed and non-public information

about current and prospective compensation to workers at poultry processing plants in the

continental United States assured that the provision of superior compensation by any Defendant



                                               118
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 130 of 136



Processor would be timely and specifically known by its competitors. Such an agreement,

therefore, eliminated the incentive of each Defendant Processor to outbid its competitors during

the Class Period.

       291.328.        When poultry processors that are competing for the same workers exchange

their compensation plans and levels, comfort replaces uncertainty and reduces incentives to raise

wages, salaries or benefits. Accordingly, each Defendant Processor used the compensation data

obtained through the information exchanges to reduce the uncertainty that they should have faced

from not knowing what their competitors were offering and providing in the labor market. This

strategic information was a material factor in Defendant Processors’ decisions to depress and

stabilize compensation paid to workers at their and their related entities’ poultry processing plants

in the continental United States during the Class Period.

       292.329.        The exchange of compensation information between Defendant Processors

during the Class Period increased their relative bargaining power in setting wages, salaries, and

benefits for workers at their poultry processing plants owned by Defendants, their subsidiaries,

and related entities in the continental United States. With such information, Defendant Processors

knew what their competitors were paying comparable workers, while those workers and new

applicants lacked access to most or all of such information and thus knew much less about the

competitive landscape.

       293.330.        The regularity and detail of the compensation information exchanged, the

related communications about compensation between individuals exchanging the information, the

relationships of trust developed among the individuals exchanging the information, and the

pervasive desire to control and restrain labor costs, encouraged Defendants and their co-

conspirators to use the information to match (and not exceed) each other’s compensation levels for



                                                119
     Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 131 of 136



workers at their poultry processing plants in the continental United States during the Class Period.

        294.331.       Defendants’ unlawful agreement to exchange, and the actual exchanges of,

nonpublic, timely and detailed compensation data, was not reasonably necessary to further any

procompetitive purpose. The information exchanged between Defendant Processors and their

high-level executives was disaggregated, company-specific, current, and forward-looking, easily

traceable to its source, confidential, and related to a core characteristic of competition between

them.

        295.332.       The information-exchange agreement has had the effect of (1) reducing and

suppressing competition among Defendant Processors, their subsidiaries, and related entities for

the compensation of workers at their poultry processing plants in the continental United States and

(2) depressing the compensation of such employees.

        296.333.       As a result of the unlawful agreement alleged herein to exchange

compensation information, Plaintiffs and the other Class Members have been injured in their

business or property by receiving artificially depressed compensation during the Class Period.



   X.      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray that:

        A. The Court declare, adjudge, and decree this action to be a proper class action pursuant

           to Rule 23 of the Federal Rules of Civil Procedure on behalf of the Class defined herein,

           appoint plaintiffs as Class Representatives and their counsel of record as Class Counsel,

           and direct that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules

           of Civil Procedure, be given to the Class, once certified;

        B. Defendants’ actions alleged herein be adjudged and decreed to be in violation of



                                                120
    Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 132 of 136



            Section 1 of the Sherman Act, 15 U.S.C. § 1;

         C. Plaintiffs and the other Class Members recover their damages from each Defendant,

            jointly and severally, in an amount to be determined, and that this damages amount be

            trebled pursuant to 15 U.S.C. § 15(a);

         D. Plaintiffs and the other Class Members be awarded pre- and post-judgment interest as

            allowed by law and that such interest be awarded at the highest legal rate from and after

            the date of service of this Complaint;

         E. Defendants, their affiliates, successors, transferees, assignees and other officers,

            directors, partners, agents and employees thereof, and all other entities or persons

            acting or claiming to act on their behalf or in concert with them, be permanently

            enjoined and restrained from in any manner continuing, maintaining or renewing the

            conduct, conspiracy, or combination alleged herein, or from entering into any other

            conspiracy or combination having a similar purpose or effect;

         F. Plaintiffs and the other Class Members recover their costs of this suit, including

            reasonable attorneys’ fees, as provided by law; and

         G. Plaintiffs and the other Class Members be granted such other relief as the case may

            require and deemed proper to this Court.

   XI.      JURY TRIAL DEMAND

   Plaintiffs demand a trial by jury of all issues so triable in this case.

Dated: December 20, 2019October 16, 2020                       Respectfully submitted,

                                                       /s/ Matthew K. Handley
                                               Matthew K. Handley (D. Md. Bar # 18636)
                                               Rachel E. Nadas (admitted pro hac vice)
                                               HANDLEY FARAH & ANDERSON PLLC
                                               777 6th Street, NW, Eleventh Floor
                                               Washington, DC 20001

                                                 121
Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 133 of 136



                               Telephone: (202) 559-2433
                               mhandley@hfajustice.com
                               rnadas@hfajustice.com

                               George F. Farah (admitted pro hac vice)
                               Rebecca P. Chang (admitted pro hac vice)
                               HANDLEY FARAH & ANDERSON PLLC
                               81 Prospect Street
                               Brooklyn, NY 11201
                               Telephone: (212) 477-8090
                               gfarah@hfajustice.com
                               rchang@hfajustice.com

                               William H. Anderson (admitted pro hac vice)
                               HANDLEY FARAH & ANDERSON PLLC
                               4730 Table Mesa Drive
                               Suite G-200
                               Boulder, CO 80305
                               Telephone: (202) 559-2433
                               wanderson@hfajustice.com

                               Daniel A. Small (D. Md. Bar # 20279)
                               Benjamin D. Brown (admitted pro hac vice)
                               Brent W. Johnson (admitted pro hac vice)
                               Daniel Silverman (admitted pro hac vice)
                               Alison S. Deich (admitted pro hac vice)
                               Zach Glubiak (D. Md. Bar # 20962)
                               COHEN MILSTEIN SELLERS & TOLL PLLC
                               1100 New York Avenue NW, 5th Floor
                               Washington, DC 20005
                               Telephone: (202) 408-4600
                               Fax: (202) 408-4699
                               dsmall@cohenmilstein.com
                               bbrown@cohenmilstein.com
                               bjohnson@cohenmilstein.com
                               adeich@cohenmilstein.com

                               Stevenzglubiak@cohenmilstein.com

                               Steve W. Berman (admitted pro hac vice)
                               Breanna Van Engelen (admitted pro hac vice)
                               HAGENS BERMAN SOBOL SHAPIRO LLP
                               1301 Second Avenue, Suite 2000
                               Seattle, Washington 98101
                               Tel: (206) 623-7292
                               steve@hbsslaw.com

                                122
Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 134 of 136



                                breannav@hbsslaw.com

                                Shana E. Scarlett (admitted pro hac vice)
                                Rio R. Pierce (admitted pro hac vice)
                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                715 Hearst Avenue, Suite 202
                                Berkeley, CA 94710
                                Tel: (510) 725-3000
                                shanas@hbsslaw.com
                                riop@hbsslaw.com

                                Interim Co-Lead Counsel for Plaintiffs and the
                                Proposed Class

                                W. Joseph Bruckner (admitted pro hac vice
                         forthcoming)
                                Brian D. Clark (admitted pro hac vice forthcoming)
                                Maureen Kane Berg (admitted pro hac vice
                         forthcoming)
                                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                100 Washington Avenue South, Suite 2200
                                Minneapolis, MN 55401
                                Tel: (612) 339-6900
                                Fax: (612) 339-0981
                                wjbruckner@locklaw.com
                                bdclark@locklaw.com
                                mkberg@locklaw.com

                                Mark A. Griffin (admitted pro hac vice
                         forthcoming)
                                Raymond J. Farrow (admitted pro hac vice
                         forthcoming)
                                KELLER ROHRBACK L.L.P.
                                1201 Third Avenue, Suite 3200
                                Seattle, Washington 98101
                                Telephone: (206) 623-1900
                                Facsimile: (206) 623-2284
                                mgriffin@kellerrohrback.com
                                rfarrow@kellerrohrback.com

                                Additional Counsel for the Plaintiffs and Proposed
                                Class

                                Eric L. Cramer (admitted pro hac vice forthcoming)
                                Sarah Schalman-Bergen (admitted pro hac vice
                                forthcoming)

                                  123
Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 135 of 136



                               Patrick F. Madden (admitted pro hac vice
                               forthcoming)
                               David Langer (admitted pro hac vice forthcoming)
                               BERGER MONTAGUE PC
                               1818 Market Street, Suite 3600
                               Philadelphia, Pennsylvania 19103
                               Telephone: (215) 875-3000
                               ecramer@bm.net
                               sschalman-bergen@bm.net
                               pmadden@bm.net
                               dlanger@bm.net

                               Daniel J. Walker (admitted pro hac vice
                               forthcoming)
                               BERGER MONTAGUE PC
                               2001 Pennsylvania Avenue, NW, Suite 300
                               Washington, DC 20006
                               Telephone: (202) 559-9745
                               dwalker@bm.net

                               James P. Ulwick (Fed. Bar No. 00536)
                               KRAMON & GRAHAM, P.A.
                               One South Street, Suite 2600
                               Baltimore, Maryland 21202
                               Telephone: (410) 752-6030
                               julwick@kg-law.com

                               David Hughes (pro hac vice forthcoming)
                               Nicole Hughes (pro hac vice forthcoming)
                               HARDIN & HUGHES, LLP
                               2121 14th Street
                               Tuscaloosa, Alabama 35401
                               Telephone: (205) 523-0465
                               dhughes@hardinhughes.com
                               nhughes@hardinhughes.com

                               J. Dudley Butler (pro hac vice forthcoming)
                               BUTLER FARM & RANCH LAW GROUP, PLLC
                               499-A Breakwater Drive
                               Benton, Mississippi 39039
                               Telephone: (662) 673-0091
                               jdb@farmandranchlaw.com

                               Counsel for Plaintiff Glenda Robinson

                               Hollis Salzman (pro hac vice forthcoming)

                                124
Case 1:19-cv-02521-SAG Document 386-1 Filed 11/02/20 Page 136 of 136



                               Kellie Lerner (pro hac vice forthcoming)
                               Noni J. Nelson (pro hac vice forthcoming)
                               ROBINS KAPLAN LLP
                               399 Park Avenue
                               Suite 3600
                               New York, NY 10022
                               Tel: (212) 980-7400
                               Fax: (212) 980-7499
                               hsalzman@robinskaplan.com
                               klerner@robinskaplan.com
                               nnelson@robinskaplan.com

                               Aaron M. Sheanin (admitted pro hac vice
                               forthcoming)
                               ROBINS KAPLAN LLP
                               2440 W. El Camino Real, Suite 100
                               Mountain View, CA 94040
                               Tel: (650) 784-4040
                               Fax: (650) 784-4041
                               asheanin@robinskaplan.com

                               M. Stephen Dampier (pro hac vice forthcoming)
                               THE DAMPIER LAW FIRM, P.C.
                               11 N. Water Street, Suite 10290
                               Mobile, AL 36602
                               Tel.: (251) 929-0900
                               Fax: (888) 387-1930
                               stevedampier@dampierlaw.com

                               Paul Mark Sandler (Bar No. 00145)
                               Eric Harlan (Bar No. 23492)
                               SHAPIRO SHER GUINOT & SANDLER
                               250 West Pratt Street, Suite 2000
                               Baltimore, MD 21201
                               Tel.: (410) 385-0202
                               Fax: (410) 539-7611
                               pms@shapirosher.com
                               erh@shapirosher.com

                               Counsel for Plaintiff Emily Earnest




                                125
